Exhibit 10.1 

 

 

 

 

 

 

MASTER REPURCHASE AGREEMENT

 

Among

 

 

BARCLAYS BANK PLC, as Purchaser and Agent

 

 
PENNYMAC CORP., as Seller

 

 
PENNYMAC LOAN SERVICES, LLC, as Servicer

 

 

and

 

 
PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

Dated as of September 14, 2015

 

 

 




 

 

TABLE OF CONTENTS

 

1.   APPLICABILITY 1 2.   DEFINITIONS AND INTERPRETATION 1 3.   THE TRANSACTIONS
22 4.   CONFIRMATION 25 5.   TAKEOUT COMMITMENTS 25 6.   PAYMENT AND TRANSFER 26
7.   MARGIN MAINTENANCE 26 8.   TAXES; TAX TREATMENT 27 9.   SECURITY INTEREST;
PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT 29 10.   CONDITIONS PRECEDENT 31
11.   RELEASE OF PURCHASED ASSETS 35 12.   RELIANCE 35 13.   REPRESENTATIONS AND
WARRANTIES 35 14.   COVENANTS OF SELLER 39 15.   REPURCHASE OF PURCHASED ASSETS
47 16.   SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION 48 17.   EVENTS
OF DEFAULT 51 18.   REMEDIES 53 19.   DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
56 20.   USE OF EMPLOYEE PLAN ASSETS 56 21.   INDEMNITY 56 22.   WAIVER OF
REDEMPTION AND DEFICIENCY RIGHTS 57 23.   REIMBURSEMENT; SET-OFF 58
24.   FURTHER ASSURANCES 59 25.   ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION 59
26.   TERMINATION 59 27.   REHYPOTHECATION; ASSIGNMENT 60 28.   AMENDMENTS, ETC.
61 29.   SEVERABILITY 61 30.   BINDING EFFECT; GOVERNING LAW 61 31.   WAIVER OF
JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS 61
32.   SINGLE AGREEMENT 62 33.   INTENT 62 34.   NOTICES AND OTHER COMMUNICATIONS
63 35.   CONFIDENTIALITY 64 36.   DUE DILIGENCE 65 37.   USA PATRIOT ACT; OFAC
AND ANTI-TERRORISM 66 38.   GUARANTY 66

 



- i -

 

 

SCHEDULES AND EXHIBITS

 

EXHIBIT A CERTIFICATION EXHIBIT B REPRESENTATIONS AND WARRANTIES WITH RESPECT TO
MORTGAGE LOANS EXHIBIT C FORM OF TRANSACTION NOTICE EXHIBIT D FORM OF GOODBYE
LETTER EXHIBIT E FORM OF WAREHOUSE LENDER’S RELEASE EXHIBIT F LIST OF APPROVED
MEMBERS OF THE MORTGAGE BACKED SECURITIES DIVISION OF THE FIXED INCOME CLEARING
CORPORATION EXHIBIT G FORM OF CLOSING PROTECTION LETTER EXHIBIT H FORM OF SELLER
MORTGAGE LOAN SCHEDULE EXHIBIT I RESERVED EXHIBIT J PURCHASER’S UNDERWRITING
GUIDELINES



 

 

 



- ii -

 

 

MASTER REPURCHASE AGREEMENT

 

Dated as of September 14, 2015

 

AMONG:

 

BARCLAYS BANK PLC, in its capacity as purchaser (together with its permitted
successors and assigns in such capacity hereunder, “Barclays” or the
“Purchaser”) and agent pursuant hereto (together with its permitted successors
and assigns in such capacity hereunder, “Agent”),

 

PENNYMAC CORP., in its capacity as seller (together with its permitted
successors and assigns in such capacity hereunder, “Seller”)

 

PENNYMAC MORTGAGE INVESTMENT TRUST, in its capacity as guarantor (together with
its permitted successors and assigns in such capacity hereunder, “Guarantor”),
and

 

PENNYMAC LOAN SERVICES, LLC, in its capacity as servicer (together with its
permitted successors and assigns in such capacity hereunder, “Servicer”).

 

1.APPLICABILITY

 

Purchaser may from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions on a committed basis with respect to the
Committed Amount and an uncommitted basis with respect to the Uncommitted
Amount, in which Seller sells to Purchaser Eligible Mortgage Loans, on a
servicing-released basis, against the transfer of funds by Purchaser, with a
simultaneous agreement by Purchaser to transfer to Seller such Purchased Assets
on a date certain not later than one year following such transfer, against the
transfer of funds by Seller; provided, that the Aggregate MRA Purchase Price
shall not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price (less the sum of the MSR Facility Borrowed Amount and
the Aggregate EPF Purchase Price) and (b) the Asset Base. Each such transaction
shall be referred to herein as a “Transaction,” and shall be governed by this
Agreement. This Agreement sets forth the procedures to be used in connection
with periodic requests for Purchaser to enter into Transactions with Seller.
Seller hereby acknowledges that Purchaser is under no obligation to enter into
any Transaction pursuant to this Agreement with respect to the Uncommitted
Amount. Seller acknowledges that during the term of this Agreement, Agent may
undertake to join either one or both of Sheffield Receivables Corporation and
Barclays Bank Delaware as additional purchasers under this Agreement, and Seller
hereby consents to the joinder of such additional purchasers.

 

2.DEFINITIONS AND INTERPRETATION

 

(a) Defined Terms.

 

“30+ Day Delinquent Mortgage Loan” means any Mortgage Loan at any time the
Monthly Payment for which was not received within twenty-nine (29) days after
its Due Date.

 

“Accepted Servicing Practices” means with respect to any Mortgage Loan, those
accepted, customary and prudent mortgage servicing practices (including
collection procedures) of prudent mortgage banking institutions that service
mortgage loans of the same type as the Mortgage Loans in the jurisdiction where
the related Mortgaged Property is located, and which are in accordance with the
requirements of each Agency Program, applicable law, FHA regulations and VA
regulations, if applicable, and the requirements of any private mortgage insurer
so that the FHA insurance, VA guarantee or any other applicable insurance or
guarantee in respect of any Mortgage Loan is not voided or reduced.

 




 

 

“Accrual Period” means, with respect to each Monthly Payment Date for any
Transaction, the period from and including the immediately prior Monthly Payment
Date to but excluding such Monthly Payment Date; provided that with respect to
the first Monthly Payment Date of a Transaction following the related Purchase
Date, the Accrual Period shall commence on the related Purchase Date.

 

“Act of Insolvency” means, with respect to any Person:

 

(i) the filing of a voluntary petition (or the consent by such Person to the
filing of any such petition against it), commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another; or such Person shall consent to or seek the appointment of
or the taking of possession by a custodian, receiver, conservator, trustee,
liquidator, sequestrator or similar official of such Person, or for any
substantial part of its Property, or any general assignment for the benefit of
creditors;

 

(ii) a proceeding shall have been instituted against such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, or a custodian, receiver, conservator,
liquidator, trustee, sequestrator or similar official for such Person or such
Person’s Property (as a debtor or creditor protection procedure) is appointed by
any Governmental Authority having the jurisdiction to do so or takes possession
of such Property and any such proceeding is not dismissed within thirty (30)
days of filing;

 

(iii) that such Person or any Affiliate shall become insolvent;

 

(iv) that such Person shall (a) admit in writing its inability to pay or
discharge its debts or obligations generally as they become due or mature, (b)
admit in writing its inability to, or intention not to, perform any of its
material obligations, or (c) generally fail to pay any of its debts or
obligations as they become due or mature;

 

(v) any Governmental Authority shall have seized or appropriated, or assumed
custody or control of, all or any substantial part of the Property of such
Person, or shall have taken any action to displace the management of such
Person;

 

(vi) the audited annual financial statements of such Person or the notes thereto
or other opinions or conclusions stated therein shall be qualified or limited by
reference to the status of such Person as a “going concern” or a reference of
similar import or shall indicate that such Person has a negative net worth or is
insolvent; or

 



- 2 -

 

 

(vii) if such Person or any Affiliate is a corporation, such Person or any
Affiliate or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the foregoing
actions.

 

“Additional Eligible Loan Criteria” has the meaning assigned thereto in the
Pricing Side Letter.

 

“Additional Purchased Mortgage Loans” has the meaning assigned thereto in
Section 7(b) hereof.

 

“Adjustable Rate Mortgage Loan” means a Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.

 

“Adjusted Tangible Net Worth” means, for any Person as of any date of
determination thereof, an amount equal to (a) the Tangible Net Worth of such
Person as of such date, minus (b) amounts owing to such Person from its
Affiliates, officers, directors and stockholders as of such date, all determined
in accordance with GAAP.

 

“Affiliate” means, with respect to (i) any specified Person (other than the
Seller, the Servicer or the Guarantor), any other Person controlling or
controlled by or under common control with such specified Person, (ii) the
Seller, the Guarantor and its Subsidiaries, (iii) the Servicer, Private National
Mortgage Acceptance Company, LLC and its wholly-owned Subsidiaries, and (iv) the
Guarantor, the Subsidiaries of the Guarantor. For the purposes of this
definition, “control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise and the terms “controlling,” “controlled
by” and “under common control with” have meanings correlative to the meaning of
“control.”

 

“Agency” means Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

 

“Agency Guide” means the Freddie Mac Guide, the Fannie Mae Guide, or the Ginnie
Mae Guide, as applicable.

 

“Agency Program” means the Freddie Mac Program, the Fannie Mae Program, or the
Ginnie Mae Program, as applicable.

 

“Agent” has the meaning set forth in the preamble.

 

“Aggregate EPF Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price (as defined in the Mortgage Loan
Participation Purchase and Sale Agreement) for all Participation Certificates
(as defined in the Mortgage Loan Participation Purchase and Sale Agreement) then
owned by Purchaser under the Mortgage Loan Participation Purchase and Sale
Agreement.

 

“Aggregate MRA Purchase Price” means as of any date of determination, an amount
equal to the aggregate Purchase Price for all Mortgage Loans then subject to
Transactions under this Agreement.

 



- 3 -

 

 

“Agreement” means this Master Repurchase Agreement (including all exhibits,
schedules and other addenda thereto), as it may be amended, further supplemented
or otherwise modified from time to time.

 

“ALTA” means the American Land Title Association.

 

“Applicable Agency” means Ginnie Mae, Fannie Mae, or Freddie Mac, as applicable.

 

“Applicable Margin” has the meaning assigned thereto in the Pricing Side Letter.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property.

 

“Approvals” means with respect to Seller or Servicer, any approvals obtained
from the Applicable Agency or HUD in designation of Seller as a Ginnie
Mae-approved issuer, an FHA-approved mortgagee, a VA-approved lender, a Fannie
Mae-approved Seller/Servicer or a Freddie Mac-approved Seller/Servicer, as
applicable, in good standing.

 

“Asset Base” means, on any date of determination and with respect to all
Purchased Assets then subject to Transactions and, to the extent applicable, all
Eligible Mortgage Loans proposed to be sold to the Purchaser as of such date of
determination, the lesser of (i) 100% of the Principal Balance of all such
Purchased Assets and such Eligible Mortgage Loans as of such date of
determination and (ii) the product of the applicable Purchase Price Percentage
multiplied by the Market Value of all such Purchased Assets and such Eligible
Mortgage Loans.

 

“Assignment and Acceptance” has the meaning assigned thereto in Section 27(b)
hereof.

 

“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage in blank or to
MERS, as applicable.

 

“Attorney Bailee Letter” has the meaning assigned thereto in the Custodial and
Disbursement Agreement.

 

“Bank” means (i) City National Bank, N.A. and its successors and permitted
assigns or (ii) such other bank as may be mutually acceptable to the Seller and
the Purchaser.

 

“Bankruptcy Code” means 11 U.S.C. Section 101 et seq., as amended from time to
time.

 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
upon which the New York Stock Exchange or the Federal Reserve Bank of New York
is closed or (iii) with respect to any day on which the parties hereto have
obligations to the Custodian or on which the Custodian has obligations to any
party hereto, a day upon which the Custodian’s offices are closed.

 



- 4 -

 

 

“Cash Equivalents” means (i) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States government or any agency thereof, (ii) certificates of deposit and
eurodollar time deposits with weighted average maturities of 90 days or less
from the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $500,000,000 and a rating of at least
P-2 and A-2 by Moody’s or S&P, respectively, (iii) repurchase obligations of any
commercial bank satisfying the requirements of clause (ii) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (iv) commercial
paper of a domestic issuer rated at least P-1 and A-1 by Moody’s or S&P,
respectively, and in either case maturing within 90 days after the day of
acquisition, (v) securities with weighted average maturities of 90 days or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A+ by S&P or A1 by Moody’s, (vi) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (ii) of this
definition or, (vii) shares of 2-a7 money market mutual funds rated AAA by
Moody’s & S&P that have a weighted average maturity of 90 days or less or
similar funds which invest exclusively in assets satisfying the requirements of
clauses (i) through (vi) of this definition.

 

“Certification” has the meaning assigned thereto in the Custodial and
Disbursement Agreement.

 

“Change in Control” means (a) any transaction or event as a result of which the
Guarantor ceases to own, beneficially or of record, more than 50% of the stock
of Seller, (b) the sale, transfer, or other disposition of all or substantially
all of Seller’s assets (excluding any such action taken in connection with any
securitization transaction or routine sales of Mortgage Loans), or (c) the
consummation of a merger or consolidation of Seller with or into another entity
or any other corporate reorganization, if more than 50% of the combined voting
power of the continuing or surviving entity’s equity outstanding immediately
after such merger, consolidation or such other reorganization is owned by
persons who were not equityholders of the Seller immediately prior to such
merger, consolidation or other reorganization.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement that requires compliance by Purchaser (or any
Affiliate thereof).

 

“Closing Protection Letter” means, with respect to any Wet-Ink Mortgage Loan
that becomes subject to a Transaction, a letter in the form of Exhibit G or such
other letter in form and substance acceptable to Purchaser in its sole
discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collection Account” means the following account established by the Seller in
accordance with Section 16(e) hereof for the benefit of the Purchaser, Account
Number: 555282621.

 



- 5 -

 

 

“Collection Account Control Agreement” means that certain Collection Account
Control Agreement, dated as of September 14, 2015, by and among the Purchaser,
the Seller and Bank, in form and substance acceptable to the Purchaser to be
entered into with respect to the Collection Account, as the same may be amended,
modified or supplemented from time to time.

 

“Committed Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Confirmation” has the meaning assigned thereto in Section 4 hereof.

 

“Contract” means an agreement between an Originator and any Obligor, pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.

 

“Correspondent Loan” means a Mortgage Loan that is (i) originated by a
Correspondent Seller and underwritten in accordance with Seller’s underwriting
guidelines and (ii) acquired by Seller from a Correspondent Seller in the
ordinary course of business.

 

“Correspondent Seller” means a mortgage loan originator that sells Mortgage
Loans originated by it to Seller as a “correspondent” or “private label” client.

 

“Custodial and Disbursement Agreement” means that certain Custodial and
Disbursement Agreement, dated as of September 14, 2015, among Seller, Purchaser,
Disbursement Agent and Custodian, entered into in connection with this Agreement
and the Mortgage Loan Participation Purchase and Sale Agreement, as the same may
be amended, modified or supplemented from time to time.

 

“Custodian” means Deutsche Bank National Trust Company, and its successors and
permitted assigns.

 

“Default” means any event that, with the giving of notice or the passage of time
or both, would constitute an Event of Default.

 

“Default Rate” has the meaning assigned thereto in the Pricing Side Letter.

 

“Disbursement Agent” means Deutsche Bank National Trust Company, and its
successors and permitted assigns, or such other entity as mutually agreed upon
by Agent and Seller.

 

“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.

 

“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.

 

“Due Diligence Review Percentage” has the meaning assigned thereto in the
Pricing Side Letter.

 

“Effective Date” means September 14, 2015.

 



- 6 -

 

 

“Electronic Tracking Agreement” means the electronic tracking agreement in form
and substance acceptable to Purchaser and Seller, dated on or about the date
hereof, among Purchaser, Seller, MERSCORP Holdings, Inc. and MERS, entered into
in connection with this Agreement and the Mortgage Loan Participation Purchase
and Sale Agreement, as the same may be amended, modified or supplemented from
time to time.

 

“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

 

“Eligible Mortgage Loan” means a Mortgage Loan that (i) satisfies each of the
representations and warranties in Exhibit B to the Agreement in all material
respects, (ii) if such Mortgage Loan is (a) a Ginnie Mae Mortgage Loan, Fannie
Mae Mortgage Loan or Freddie Mac Mortgage Loan, it is in Strict Compliance with
the eligibility requirements of the Ginnie Mae Program, Fannie Mae Program, or
Freddie Mac Program, respectively, or (b) Jumbo Mortgage Loan, was underwritten
and originated in accordance with Seller’s underwriting guidelines attached
hereto as Exhibit J, (iii) contains all required documents in the Mortgage File
without exceptions unless otherwise waived by Purchaser or permitted below, (iv)
satisfies such other customary criteria for eligibility determined by the
Purchaser and (v) satisfies the Additional Eligible Loan Criteria.

 

“EPF Custodial Account Control Agreement” means that certain Custodial Account
Control Agreement, dated as of September 14, 2015, among Seller, Purchaser and
Bank entered into in connection with the Mortgage Loan Participation Purchase
and Sale Agreement, as the same shall be amended, supplemented or otherwise
modified from time to time.

 

“EPF Pricing Side Letter” means that certain Pricing Side Letter, dated as of
September 14, 2015, between Seller and Purchaser entered into in connection with
the Mortgage Loan Participation Purchase and Sale Agreement, as the same shall
be amended, supplemented or otherwise modified from time to time.

 

“EPF Program Documents” means the Mortgage Loan Participation Purchase and Sale
Agreement, the EPF Pricing Side Letter, the EPF Custodial Account Control
Agreement and all other agreements, documents and instruments entered into by
Seller on the one hand, and Purchaser or one of its Affiliates (or Custodian on
its behalf) and/or Agent or one of its Affiliates on the other, in connection
herewith or therewith with respect to the transactions contemplated hereunder or
thereunder and all amendments, restatements, modifications or supplements
thereto.

 

“ERISA” means, with respect to any Person, the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor thereto,
and the regulations promulgated and rulings issued thereunder.

 

“Escrow Payments” means, with respect to a Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of the
Mortgage or any other document.

 



- 7 -

 

 

“Event of Default” has the meaning assigned thereto in Section 17 hereof.

 

“Fannie Mae” means Fannie Mae or any successor thereto.

 

“Fannie Mae Guide” means the Fannie Mae MBS Selling and Servicing Guide, as such
Guide may hereafter from time to time be amended.

 

“Fannie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Fannie Mae Program described in the Fannie Mae Guide.

 

“Fannie Mae Program” means the Fannie Mae Guaranteed Mortgage-Backed Securities
Programs, as described in the Fannie Mae Guide.

 

“Fannie Mae Security” means an ownership interest in a pool of Fannie Mae
Mortgage Loans, evidenced by a book-entry account in a depository institution
having book-entry accounts at the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by Fannie Mae and backed by a pool of Fannie Mae Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Fannie Mae Security in the related Takeout
Commitment, if any.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

 

“Fee Cap” has the meaning assigned thereto in Section 23(a) hereof.

 

“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

 

“FICO Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores on or
immediately prior to the Origination Date of a Mortgage Loan.

 

“Foreign Purchaser” has the meaning assigned thereto in Section 8(d) hereof.

 

“Freddie Mac” means Freddie Mac, and its successors in interest.

 

“Freddie Mac Guide” means the Freddie Mac Sellers’ and Servicers’ Guide, as such
Guide may hereafter from time to time be amended.

 



- 8 -

 

 

“Freddie Mac Mortgage Loan” means a mortgage loan that is in Strict Compliance
on the related Purchase Date with the eligibility requirements specified for the
applicable Freddie Mac Program described in the Freddie Mac Guide.

 

“Freddie Mac Program” means the Freddie Mac Home Mortgage Guarantor Program or
the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.

 

“Freddie Mac Security” means a modified pass-through mortgage-backed
participation certificate, evidenced by a book-entry account in a depository
institution having book-entry accounts at the Federal Reserve Bank of New York,
issued and guaranteed, with respect to timely payment of interest and ultimate
payment of principal, by Freddie Mac and backed by a pool of Freddie Mac
Mortgage Loans, in substantially the principal amount and with substantially the
other terms as specified with respect to such Freddie Mac Security in the
related Takeout Commitment, if any.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Ginnie Mae” means the Government National Mortgage Association and its
successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.

 

“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Securities Guide, as
such Guide may hereafter from time to time be amended.

 

“Ginnie Mae Mortgage Loan” means a mortgage loan that is in Strict Compliance on
the related Purchase Date with the eligibility requirements specified for the
applicable Ginnie Mae Program in the applicable Ginnie Mae Guide.

 

“Ginnie Mae Program” means the Ginnie Mae Mortgage-Backed Securities Programs,
as described in the Ginnie Mae Guide.

 

“Ginnie Mae Security” means a fully-modified pass-through mortgage-backed
certificate guaranteed by Ginnie Mae, evidenced by a book-entry account in a
depository institution having book-entry accounts at the Federal Reserve Bank of
New York and backed by a pool of Ginnie Mae Mortgage Loans, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Ginnie Mae Security in the related Takeout Commitment.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision, agency or instrumentality thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over Seller any of its Subsidiaries or any of their Property.

 

“Guaranteed Obligations” means, without duplication, all of the Obligations of
Seller to Purchaser, whenever arising, under this Agreement or any other Program
Document (including, but not limited to, obligations with respect to principal,
interest and fees).

 



- 9 -

 

 

“Guarantor” means PennyMac Mortgage Investment Trust.

 

“HARP Mortgage Loan” means any Mortgage Loan that has been modified under the
U.S. Department of the Treasury’s Home Affordable Refinance Program.

 

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by Seller with a counterparty reasonably acceptable to Agent, in
each case with respect to the Mortgage Loans.

 

“High Cost Mortgage Loan” means a Mortgage Loan that is (a) subject to, covered
by or in violation of the provisions of the Homeownership and Equity Protection
Act of 1994, as amended, (b) a “high cost,” “covered,” “threshold,” “abusive,”
“predatory” or “high risk” mortgage loan under any federal, state or local law,
or any similarly classified loan using different terminology under any law
imposing heightened regulation, scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees, or
any other state or other regulation providing assignee liability to holders of
such mortgage loans, (c) subject to or in violation of any such or comparable
federal, state or local statutes or regulations, or (d) a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the current version
of the Standard & Poor’s LEVELS® Glossary Revised, Appendix E.

 

“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.

 

“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and all other proceeds
as defined in Section 9-102(a)(64) of the Uniform Commercial Code and all other
collections and distributions thereon (including, without limitation, any
proceeds received in respect of mortgage insurance).

 

“Indebtedness” means, with respect to any Person as of any date of
determination: the sum of (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations to pay the deferred purchase or acquisition price of
Property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable and paid within
ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) in respect of letters of credit or similar instruments issued for
account of such Person; (e) capital lease obligations; (f) payment obligations
under repurchase agreements, single seller financing facilities, warehouse
facilities and other lines of credit; (g) indebtedness of others guaranteed on a
recourse or partial recourse basis by such Person; (h) all obligations incurred
in connection with the acquisition or carrying of fixed assets; (i) indebtedness
of general partnerships of which such Person is a general partner; and (j) any
other known or contingent liabilities of such Person, less (k) the amount of any
non-recourse debt, including any securitization debt, and any intercompany debt
eliminated in consolidation by the Guarantor.

 



- 10 -

 

 

“Indemnified Party” has the meaning assigned thereto in Section 21(a) hereof.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of June 28, 2013, as amended on February 19, 2014 and
September 14, 2015, among Credit Suisse First Boston Mortgage Capital LLC,
Morgan Stanley Bank, N.A., Morgan Stanley Mortgage Capital Holdings LLC, Bank of
America, N.A., PennyMac Corp. and Citibank, N.A, and as to which Purchaser has
joined as a “Warehouse Provider” thereto.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

 

“Jumbo Mortgage Loan” means a first lien mortgage loan that conforms with all
requirements of the Seller’s underwriting guidelines attached hereto as Exhibit
J, as the same may be amended, supplemented or otherwise modified from time to
time as approved by Agent in its discretion.

 

“LIBOR” means for each day, the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for a period
equal to one month appearing on Bloomberg Screen US 0001M Page or if such rate
ceases to appear on Bloomberg Screen US 0001M Page, or any other service
providing comparable rate quotations at approximately 11:00 a.m., London time,
on the applicable date of determination, or such interpolated rate as determined
by the Agent.

 

“Lien” means any mortgage, deed of trust, lien, claim, pledge, charge, security
interest or similar encumbrance.

 

“Loan Agreement” mean that certain Loan and Security Agreement, dated as of
September 14, 2015, by and among the Seller, as borrower thereunder, the
Purchaser, as lender thereunder and Guarantor, as guarantor thereunder.

 

“Loan-to-Value Ratio” means, as of any date of determination, the fraction,
expressed as a percentage, the numerator of which is the principal balance of
the related Mortgage Loan at such date and the denominator of which is the
lesser of (a) the Appraised Value of the Mortgaged Property at the origination
of such Mortgage Loan, and (b) if the Mortgaged Property was purchased within
twelve (12) months of the origination of the Mortgage Loan, the purchase price
of the related Mortgaged Property.

 

“Margin Call” has the meaning assigned thereto in Section 7(b) hereof.

 

“Margin Deficit” has the meaning assigned thereto in Section 7(b) hereof.

 

“Market Value” means, with respect to any Transaction and as of any date of
determination, (i) the value ascribed to a Purchased Asset or a Mortgage Loan by
Agent in its sole discretion, using methodology and parameters customarily used
by Agent to value similar assets, as may be as marked to market daily, and (ii)
zero, with respect to any Mortgage Loan that is not an Eligible Mortgage Loan.

 



- 11 -

 

 

“Master Netting Agreement” means that certain Global Netting and Security
Agreement, dated as of September 14, 2015, among Purchaser, Seller and certain
Affiliates and Subsidiaries of Purchaser and/or Seller, entered into in
connection with this Agreement and the Mortgage Loan Participation Purchase and
Sale Agreement, as the same shall be amended, supplemented or otherwise modified
from time to time.

 

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, Property or prospects of such Person including the insolvency of
such Person or its Parent Company, if applicable.

 

“Material Adverse Effect” means (a) a Material Adverse Change with respect to
Seller, Guarantor, or any of their respective Affiliates; (b) a material
impairment of the ability of Seller, Guarantor, or any of their respective
Affiliates that is a party to any Program Document to perform under any Program
Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Program Document
against Seller, Guarantor, or any of their respective Affiliates that is a party
to any Program Document; or (d) a material adverse effect on the Market Value of
the Purchased Assets.

 

“Maturity Date” means September 13, 2016.

 

“Maximum Age Since Origination” has the meaning assigned thereto in the Pricing
Side Letter.

 

“Maximum Aggregate Purchase Price” has the meaning assigned thereto in the
Pricing Side Letter.

 

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.

 

“MERS Designated Mortgage Loan” means any Mortgage Loan as to which the related
Mortgage or Assignment of Mortgage has been recorded in the name of MERS, as
agent for the holder from time to time of the Mortgage Note.

 

“MERS Identification Number” has the meaning assigned thereto in the Custodial
and Disbursement Agreement.

 

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan as adjusted in accordance with changes in the mortgage
interest rate pursuant to the provisions of the Mortgage Note for an Adjustable
Rate Mortgage Loan.

 

“Monthly Payment Date” means the tenth (10th) Business Day of each calendar
month beginning with October 2015.

 



- 12 -

 

 

“Mortgage” means a mortgage, deed of trust, or other security instrument,
securing a Mortgage Note.

 

“Mortgage File” has the meaning assigned thereto in the Custodial and
Disbursement Agreement.

 

“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.

 

“Mortgage Loan” means a Ginnie Mae Mortgage Loan, a Fannie Mae Mortgage Loan, a
Freddie Mac Mortgage Loan, a HARP Mortgage Loan or a Jumbo Mortgage Loan.

 

“Mortgage Loan Participation Purchase and Sale Agreement” means that certain
Mortgage Loan Participation Purchase and Sale Agreement, dated as of September
14, 2015, between Purchaser, Servicer and Seller, as the same may be amended,
modified or supplemented from time to time.

 

“Mortgage Note” means a promissory note or other evidence of indebtedness of the
obligor thereunder, evidencing a Mortgage Loan, and secured by the related
Mortgage.

 

“Mortgaged Property” means the real property (or leasehold estate, if
applicable) securing repayment of the debt evidenced by a Mortgage Note.

 

“Mortgagee” means the record holder of a Mortgage Note secured by a Mortgage.

 

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

“MSR Facility Borrowed Amount” means the outstanding amount borrowed under the
Loan Agreement, as of any date of determination.

 

“Negative Amortization” means the portion of interest accrued at the Mortgage
Interest Rate in any month which, based on the Monthly Payment on the related
Mortgage Loan for such month, is not sufficient in order to fully amortize the
Mortgage Loan by its maturity date and which, pursuant to the terms of the
Mortgage Note, is added to the principal balance of such Mortgage Loan.

 

“Non-Utilization Fee” has the meaning assigned thereto in the Pricing Side
Letter.

 

“Notice Date” has the meaning assigned thereto in Section 3(c) hereof.

 

“Notice of Intent to Issue a Trust Receipt” has the meaning assigned thereto in
the Custodial and Disbursement Agreement.

 

“Obligations” means (a) all amounts due and payable by Seller to Purchaser in
connection with a Transaction hereunder, together with interest thereon
(including interest which would be payable as post-petition interest in
connection with any bankruptcy or similar proceeding) and other obligations and
liabilities of Seller to Purchaser arising under, or in connection with, the
Program Documents or directly related to the Purchased Assets, whether now
existing or hereafter arising; (b) any and all sums paid by Purchaser or on
behalf of Purchaser pursuant to the Program Documents in order to preserve any
Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, or of any exercise by Purchaser of its rights
under the Program Documents, including without limitation, reasonable attorneys’
fees and disbursements and court costs; and (d) all of Seller’s indemnity
obligations to Purchaser pursuant to the Program Documents.

 



- 13 -

 

 

“Obligor” means a Person obligated to make payments pursuant to a Contract;
provided that in the event that any payments in respect of a Contract are made
by any other Person, such other Person shall also be deemed to be an Obligor.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

 

“OFAC Lists” has the meaning ascribed to it in Section 37(b).

 

“Origination Date” means (i) with respect to Mortgage Loans (other than
Correspondent Loans), the date on which a Mortgage Loan was originated by the
related originator and with respect to Correspondent Loans, the date on which a
Correspondent Loan was acquired by Seller.

 

“Originator” means Seller or any other third party originator as mutually agreed
upon by Agent and Seller.

 

“Other Taxes” has the meaning assigned thereto in Section 8(b) hereof.

 

“Parent Company” means a corporation or other entity owning at least 50% of the
outstanding shares of voting stock of Seller.

 

“Person” means any legal person, including any individual, corporation,
partnership, association, joint stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

 

“Price Differential” means, with respect to any Purchased Asset or Transaction
as of any date of determination, an amount equal to the product of (A) the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Default Rate) and (B) the Purchase Price for such Purchased
Asset or Transaction. Price Differential will be calculated in accordance with
Section 3(f) herein for the actual number of days elapsed during such Accrual
Period on a 360-day basis.

 

“Price Differential Determination Date” means, with respect to any Monthly
Payment Date, the second (2nd) Business Day preceding such date.

 



- 14 -

 

 

“Pricing Rate” means, as of any date of determination and with respect to an
Accrual Period for any Purchased Asset or Transaction, an amount equal to the
sum of (i) LIBOR plus (ii) the Applicable Margin.

 

“Pricing Side Letter” means that certain Pricing Side Letter, dated as of
September 14, 2015, between Seller, Purchaser and Guarantor, entered into in
connection with this Agreement, as the same may be amended, modified or
supplemented from time to time.

 

“Principal Balance” means the unpaid principal balance of a Mortgage Loan.

 

“Program Documents” means this Agreement, the Pricing Side Letter, the Custodial
and Disbursement Agreement, the Collection Account Control Agreement, any
assignment of Hedge Instrument, the Electronic Tracking Agreement, the Master
Netting Agreement, the EPF Program Documents, the Intercreditor Agreement and
all other agreements, documents and instruments entered into by Seller on the
one hand, and Purchaser or one of its Affiliates (or Custodian on its behalf)
and/or Agent or one of its Affiliates on the other, in connection herewith or
therewith with respect to the transactions contemplated hereunder or thereunder
and all amendments, restatements, modifications or supplements thereto. For the
avoidance of doubt, the Program Documents shall not include the Loan Agreement
or any other agreement, notice, certificate, financing statement, or any other
document to be executed and delivered by Seller and/or Guarantor in connection
therewith.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Assets are sold by Seller to the Purchaser or its designee hereunder.

 

“Purchase Price” means the price at which Purchased Assets subject to a
Transaction are sold by Seller to Purchaser or its designee on a Purchase Date
(which includes a mutually negotiated premium allocable to the portion of the
related Purchased Assets that constitutes the related Servicing Rights), which
shall (unless otherwise agreed to by the Seller and Purchaser) be equal to the
lesser of (i) 100% of the Principal Balance of such Purchased Assets as of such
date of determination and (ii) the product of the applicable Purchase Price
Percentage multiplied by the Market Value of such Purchased Assets as of such
date of determination.

 

“Purchase Price Percentage” has the meaning assigned thereto in the Pricing Side
Letter.

 

“Purchased Assets” means with respect to the Eligible Mortgage Loans sold by
Seller to Purchaser in a Transaction, whether now existing or hereafter
acquired: (i) the Mortgage Loans, (ii) the Servicing Rights, (iii) Seller’s
rights under any related Hedge Instruments to the extent related to the Mortgage
Loans, (iv) such other property, rights, titles or interest as are specified on
the related Transaction Notice, (v) all mortgage guarantees and insurance
relating to the individual Mortgage Loans (issued by governmental agencies or
otherwise) or the related Mortgaged Property and any mortgage insurance
certificate or other document evidencing such mortgage guarantees or insurance
and all claims and payments related to the Mortgage Loans, (vi) all guarantees
or other support for the Mortgage Loans, (vii) all rights to Income and the
rights to enforce such payments arising from the Mortgage Loans and any other
contract rights, payments, rights to payment (including payments of interest or
finance charges) with respect thereto, (viii) all Takeout Commitments and Trade
Assignments (including the rights to receive the related purchase price related
therefor), (ix) the Collection Account and all amounts on deposit therein, (x)
all Additional Purchased Mortgage Loans, (xi) all “accounts,” “deposit
accounts,” “securities accounts,” “chattel paper,” “commercial tort claims,”
“deposit accounts,” “documents,” “general intangibles,” “instruments,”
“investment property,” and “securities accounts,” relating to the foregoing as
each of those terms is defined in the Uniform Commercial Code and all cash and
Cash Equivalents and all products and proceeds relating to or constituting any
or all of the foregoing, (xii) any purchase agreements or other agreements or
contracts relating to or constituting any or all of the foregoing, (xiii) any
other collateral pledged or otherwise relating to any or all of the foregoing,
together with all files, material documents, instruments, surveys (if
available), certificates, correspondence, appraisals, computer records, computer
storage media, accounting records and other books and records relating to the
foregoing, and (xiv) any and all replacements, substitutions, distributions on,
or proceeds with respect to, any of the foregoing. The term “Purchased Assets”
with respect to any Transaction at any time also shall include Additional
Purchased Mortgage Loans delivered pursuant to Section 7(b) hereof.

 



- 15 -

 

 

“Purchaser” has the meaning set forth in the preamble hereof.

 

“Purchaser’s Wire Instructions” has the meaning set forth in the Pricing Side
Letter.

 

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include, without limitation, the Mortgage Notes, any
Mortgages, the Mortgage Files, the Servicing Files, and any other instruments
necessary to document or service an Asset that is a Purchased Asset, including,
without limitation, the complete payment and modification history of each Asset
that is a Purchased Asset.

 

“REO Property” means a residential real property including land and
improvements, together with all buildings, fixtures and attachments thereto, all
insurance proceeds, liquidation proceeds, condemnation proceeds, and all other
rights, benefits, proceeds and obligations arising from or in connection
therewith.

 

“Repurchase Date” means, with respect to any Transaction, the earliest of (i)
the Termination Date, (ii) the date set forth in the related Transaction Notice
as the scheduled Repurchase Date, (iii) the Business Day following Seller’s
written notice to Purchaser requesting a repurchase of such Transaction or (iv)
at the conclusion of the Maximum Age Since Origination for any Eligible Mortgage
Loan purchased hereunder, or if such day is not a Business Day, the immediately
following Business Day.

 

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Purchaser or its designee to Seller upon termination of a
Transaction, which will be determined in each case as the sum of: (i) any
portion of the Purchase Price not yet repaid to Purchaser, (ii) the Price
Differential accrued and unpaid thereon, and (iii) any accrued and unpaid fees
or expenses or indemnity amounts and any other outstanding amounts owing under
the Program Documents from Seller to Purchaser.

 



- 16 -

 

 

“Request for Release of Documents” means the Request for Release of Documents
set forth as Annex 5 to the Custodial and Disbursement Agreement, as applicable.

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Restricted Mortgage Loan” means (i) a “Growing Equity Loan,” “Manufactured Home
Loan,” “Graduated Payment Loan,” “Buydown Loan,” “Project Loan,” “Construction
Loan” or “HECM Loan,” each as defined in the applicable Agency Guide, (ii) a 30+
Day Delinquent Mortgage Loan, (iii) a Mortgage Loan for which the related Escrow
Payments have not been made by the next succeeding Due Date, (iv) a High Cost
Mortgage Loan, (v) a Mortgage Loan that could result in Negative Amortization or
(vi) a Mortgage Loan that was not underwritten and originated with full
documentation.

 

“SEC” has the meaning ascribed thereto in Section 35 hereof.

 

“Section 404 Notice” means the notice required pursuant to Section 404 of the
Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a Mortgage Loan to the related Mortgagor within thirty (30) days
after the date on which such Mortgage Loan is sold or assigned to such creditor.

 

“Security” means a Ginnie Mae Security, a Fannie Mae Security or a Freddie Mac
Security, as applicable.

 

“Seller” has the meaning set forth in the preamble hereof.

 

“Seller Mortgage Loan Schedule” means the list of Purchased Assets proposed to
be purchased by Purchaser, in the form of Exhibit H hereto, that will be
delivered in an excel spreadsheet format by Seller to Purchaser and Custodian
together with each Transaction Notice and attached by the Custodian to the
related Certification.

 

“Servicer” means PennyMac Loan Services, LLC, or any servicer approved by Agent
in its sole discretion, which may be Seller.

 

“Servicer Termination Event” means:

 

(i) failure of Servicer to service the Mortgage Loans in accordance with
Accepted Servicing Practices;

 

(ii) failure of Servicer to meet the qualifications to maintain all requisite
Approvals, such Approvals are revoked or such Approvals are materially modified;

 



- 17 -

 

 

(iii) failure by Servicer to remit when due Income payments required to be made
under the terms of this Agreement or such Mortgage Loan;

 

(iv) Servicer or any of its Affiliates fails to operate or conduct its business
operations or any material portion thereof in the ordinary course, or Servicer
experiences any other material adverse change in its business condition
(financial or otherwise), operations, performance, Property or prospects which,
in Agent’s sole discretion, constitutes a material impairment of Servicer’s
ability to perform its obligations under this Agreement or any other related
document;

 

(v) a Change in Control of Servicer shall have occurred that has not been
approved by Agent;

 

(vi) any Act of Insolvency of the Servicer or its Parent Company;

 

(vii) Servicer shall be in default under, or fail to perform as requested under,
or shall otherwise breach the material terms of any agreement relating to, in
each case beyond any applicable cure period, (A) any Indebtedness between
Purchaser or any of Purchaser’s Affiliates (such amount in excess of $1,000,000)
and Servicer or any of its Affiliates, or (B) any other agreement relating to
Indebtedness between Servicer, on the one hand, and any Person, on the other
hand (such amount in excess of $10,000,000); or Servicer shall be in default
under, or fail to perform as requested under, or shall otherwise breach, beyond
any applicable cure period, the terms of this Agreement or any other agreement
between Purchaser or any of its Affiliates or Subsidiaries and Servicer;

 

(viii) any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (A) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Servicer, or shall have taken any action to
displace the management of Servicer or to curtail its authority in the conduct
of the business of Servicer, or (B) takes any action in the nature of
enforcement to remove, limit or restrict the approval of Servicer as a
seller/servicer of Mortgage Loans or mortgage backed securities;

 

(ix) a material impairment of the ability of Servicer or any of its Affiliates
that are a party to any Program Document to perform under any Program Document
to which it is a party; or

 

(x) a material adverse effect upon the legality, validity, binding effect or
enforceability of any Program Document against Servicer or any of its Affiliates
that are a party to any Program Document.

 

“Servicing File” means with respect to each Mortgage Loan, the file retained by
Seller or its designee consisting of all documents that a prudent originator and
servicer would include (including copies of the Mortgage File), all documents
necessary to document and service the Mortgage Loans and any and all documents
required to be delivered in connection with any transfer of servicing pursuant
to the Program Documents. 

 

“Servicing Records” means with respect to a Mortgage Loan, the related servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Loan.

 



- 18 -

 

 

“Servicing Rights” means contractual, possessory or other rights of Seller or
any other Person to administer or service a Mortgage Loan or to possess the
Servicing File.

 

“Servicing Term” has the meaning assigned thereto in Section 16(b) hereof.

 

“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet-Ink Mortgage Loan, the entity approved by Agent, in its sole good-faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet-Ink Mortgage Loan is being originated.

 

“Settlement Date” means the date specified in a Takeout Commitment upon which
the related Security is scheduled to be delivered to the specified Takeout
Investor on a “delivery versus payment” basis.

 

“Strict Compliance” means compliance of Seller and the Mortgage Loans with the
requirements of the Agency Guide as amended by any agreements between Seller and
the Applicable Agency, sufficient to enable Seller to issue and to service and
Ginnie Mae to guarantee or Fannie Mae or Freddie Mac to issue and guarantee a
Security; provided, that until copies of any such agreements between Seller and
the Applicable Agency have been provided to Agent by Seller and approved by
Agent, such agreements shall be deemed, as between Seller and Purchaser, not to
amend the requirements of the Agency Guide.

 

“Structuring Fee” has the meaning assigned thereto in the Pricing Side Letter.

 

“Subordinated Debt” means, with respect to any Person Indebtedness of such
Person to any other Person that is subordinated to the Obligations pursuant to a
currently effective and irrevocable subordination agreement approved by Agent in
its sole discretion and the principal of which is not due and payable until
ninety (90) days or more after the Termination Date.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Takeout Commitment” means a fully executed trade confirmation from the related
Takeout Investor to Seller confirming the details of a forward trade between the
Takeout Investor and Seller with respect to one or more Purchased Assets, which
trade confirmation shall be enforceable and in full force and effect, and shall
be validly and effectively assigned to Purchaser pursuant to a Trade Assignment,
and relate to pools of Mortgage Loans that satisfy the “good delivery standards”
of the Securities Industry and Financial Markets Association as set forth in the
Securities Industry and Financial Markets Association Uniform Practices Manual,
as amended from time to time.

 



- 19 -

 

 

“Takeout Investor” means (x) for non-Jumbo Mortgage Loans or mortgage-backed
securities backed by such non-Jumbo Mortgage Loans, either (i) Barclays Capital,
Inc., or any successor thereto, (ii) any member of the Mortgage Backed
Securities Division of the Fixed Income Clearing Corporation listed in Exhibit
F, (iii) any Agency, or (iv) any other Person approved by Agent in its sole
discretion and (y) for Jumbo Mortgage Loans, Barclays Bank PLC.

 

“Tangible Net Worth” means for any Person as of any date of determination, an
amount equal to (i) such Person’s shareholder equity calculated in accordance
with GAAP, plus (ii) any Subordinated Debt issued by such Person with maturities
greater than twelve (12) months, minus (iii) the intangible assets (other than
Servicing Rights) of such Person.

 

“Taxes” has the meaning assigned thereto in Section 8(a) hereof.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the termination of the Mortgage Loan Participation Purchase and Sale Agreement,
(iii) the termination of the Loan Agreement and (iv) at the option of Purchaser,
the occurrence of an Event of Default under this Agreement after the expiration
of any applicable grace period.

 

“Trade Assignment” means an assignment to Purchaser of a forward trade between
the Takeout Investor and Seller with respect to one or more Purchased Assets,
together with the related trade confirmation from the Takeout Investor to Seller
that has been fully executed, is enforceable and is in full force and effect and
confirms the details of such forward trade.

 

“Transaction” has the meaning assigned thereto in Section 1 hereof.

 

“Transaction Fee” has the meaning assigned thereto in the Pricing Side Letter.

 

“Transaction Notice” means a written request of Seller to enter into a
Transaction in a form attached as Exhibit C hereto or such other form as shall
be mutually agreed upon between Seller and Purchaser, which is delivered to the
Purchaser in accordance with Section 3(c) herein.

 

“Uncommitted Amount” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Purchased Assets or the continuation, renewal or
enforcement thereof is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection.

 

“VA” means the United States Department of Veterans Affairs.

 



- 20 -

 

 

“Verification Agent” means an entity appointed by the Agent to perform specific
services with respect to the Eligible Mortgage Loans, or its successors and
assigns.

 

“Verification Agent Letter” means the agreement pursuant to which the
Verification Agent performs services with respect to the Eligible Mortgage
Loans.

 

“Warehouse Lender” means any lender providing financing to Seller or a
Correspondent Seller for the purpose of warehousing, originating or purchasing a
Mortgage Loan, which lender has a security interest in such Mortgage Loan to be
purchased by Purchaser.

 

“Warehouse Lender’s Release” means a letter, in the form of Exhibit E, or as
otherwise acceptable to Purchaser, from a Warehouse Lender to Purchaser,
unconditionally releasing all of Warehouse Lender’s right, title and interest in
certain Mortgage Loans identified therein upon payment to the Warehouse Lender.

 

“Wet-Ink Mortgage Loan” means a Mortgage Loan that Seller is selling to
Purchaser simultaneously with the origination thereof that is funded in part,
either directly or indirectly, with the Purchase Price paid by Purchaser
hereunder and for which the Custodian shall not have received a complete
Mortgage File.

 

“Wet-Ink Mortgage Loan Document Receipt Date” means for any Wet-Ink Mortgage
Loan, the date that the Custodian executes an original trust receipt without
exceptions.

 

(b) Interpretation.

 

Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (b) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes any modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by Purchaser or has been timely cured. The
words “hereof,” “herein,” “hereunder” and similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of Seller.

 



- 21 -

 

 

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Purchaser or an authorized officer of Purchaser as required by this
Agreement is conclusive in the absence of manifest error. A reference to an
agreement includes a security interest, guarantee, agreement or legally
enforceable arrangement whether or not in writing related to such agreement.

 

A reference to a document includes an agreement in writing or a certificate,
notice, instrument or document, or any information recorded in electronic form.
Where Seller is required to provide any document to Purchaser under the terms of
this Agreement, the relevant document shall be provided in writing or printed
form unless Purchaser requests otherwise.

 

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Purchaser and Seller, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Purchaser may give or withhold,
or give conditionally, approvals and consents and may form opinions and make
determinations in its absolute sole discretion. Except as specifically required
herein, any requirement of good faith, discretion or judgment by Purchaser or
Agent shall not be construed to require Purchaser to request or await receipt of
information or documentation not immediately available from or with respect to
Seller, any other Person or the Purchased Assets themselves.

 

3.THE TRANSACTIONS

 

(a) It is acknowledged and agreed that, notwithstanding any other provision of
this Agreement to the contrary, the facility provided under this Agreement is
(i) a committed facility with respect to the Committed Amount and (ii) an
uncommitted facility with respect to the Uncommitted Amount, and Purchaser shall
have no obligation to enter into any Transactions hereunder with respect to the
Uncommitted Amount. All purchases of Mortgage Loans hereunder shall be first
deemed committed up to the Committed Amount and then the remainder, if any,
shall be deemed uncommitted up to the Uncommitted Amount.

 

(b) Subject to the terms and conditions of the Program Documents, Purchaser
shall enter into Transactions; provided that the Aggregate MRA Purchase Price
shall not exceed, as of any date of determination, the lesser of (a) the Maximum
Aggregate Purchase Price (less the sum of the MSR Facility Borrowed Amount and
the Aggregate EPF Purchase Price) and (b) the Asset Base.

 

(c) Unless otherwise agreed, Seller shall request that Purchaser enter into a
Transaction with respect to any Eligible Mortgage Loan by delivering to the
indicated required parties (each, a “Required Recipient”) the required delivery
items (each, a “Required Delivery Item”) set forth in the table below by the
corresponding required delivery time (the “Required Delivery Time”), and such
Transaction shall occur no later than the corresponding required purchase time
(the “Required Purchase Time”):

 



- 22 -

 

 

Purchased Asset Type Required Delivery Items Required Delivery Time Required
Recipient Required Purchase Time Eligible Mortgage Loans (other than Wet-Ink
Mortgage Loans (i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 2:00 p.m. (New York City time) on the requested Purchase Date
Purchaser and Custodian No later than 5:00 p.m. (New York City time) on the
requested Purchase Date The complete Mortgage Files to Custodian for each
Mortgage Loan subject to such Transaction No later than 9:00 a.m. (New York City
time) on the Business Date prior to the requested Purchase Date Custodian
Wet-Ink Mortgage Loans (i) a Transaction Notice, (ii) Seller Mortgage Loan
Schedule and (iii) a Closing Protection Letter No later than 2:30 p.m. (New York
City time) on the requested Purchase Date Purchaser and Custodian No later than
4:30 p.m. (New York City time) on the requested Purchase Date

 

The date on which any notice pursuant to this Section 3(c) is given is known as
the “Notice Date”; provided that with respect to any Eligible Mortgage Loan, if
such notice is given after 2:00 p.m. (New York City time) on the date of the
proposed Purchase Date, the Notice Date shall be deemed to be the next
succeeding Business Day and the proposed Purchase Date shall be no earlier than
such Notice Date.

 

(d) With respect to each Wet-Ink Mortgage Loan, within the time period specified
in the Pricing Side Letter, Seller shall cause the related Settlement Agent to
deliver, or shall promptly deliver upon receipt from Settlement Agent, to the
Custodian the remaining documents in the Mortgage File.

 

(e) Upon Seller’s request to enter into a Transaction pursuant to Section 3(c)
and assuming all conditions precedent set forth in this Section 3 and in
Sections 10(a) and (b) have been met, and provided no Default or Event of
Default shall have occurred and be continuing, on the requested Purchase Date,
Purchaser shall, in the case of a Transaction with respect to the Committed
Amount, and may, in its sole discretion, in the case of a Transaction with
respect to the Uncommitted Amount, purchase the Eligible Mortgage Loans included
in the related Transaction Notice by transferring the Purchase Price (net of any
related Structuring Fee or any other fees and expense then due and payable by
Seller to Purchaser pursuant to the Agreement) in accordance with the following
wire instructions or as otherwise provided:

 



- 23 -

 

 

City National Bank

555 South Flower St

Los Angeles, CA 90071

Attention: TC Chavez

Phone: (213) 673-9428

ABA 122016066

For Further Credit to: 013659486
Account Name: PennyMac Corp Operating Account

Notify Pamela Marsh/Kevin Chamberlain @ (805) 330-6059/ (818) 746-2877

Email: pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com
With copies to: treasury@pnmac.com and whseops@pnmac.com

 

Seller acknowledges and agrees that the Purchase Price includes a mutually
negotiated premium allocable to the portion of the Purchased Assets that
constitutes the related Servicing Rights.

 

(f) On the related Price Differential Determination Date, Agent shall calculate
the Price Differential for each outstanding Transaction payable on the Monthly
Payment Date utilizing the Pricing Rate. Not less than two (2) Business Days
prior to each Monthly Payment Date, Agent shall provide Seller with an invoice
for the amount of the Price Differential due and payable with respect to all
outstanding Transactions, setting forth the calculations thereof in reasonable
detail and all accrued fees and expenses then due and owing to Purchaser. On the
earliest of (1) the Monthly Payment Date or (2) the Termination Date, Seller
shall pay to Purchaser the Price Differential then due and payable for (x) all
outstanding Transactions and (y) Purchased Assets for which Purchaser has
received the related Repurchase Price (other than Price Differential) pursuant
to Section 3(g) during the prior calendar month.

 

(g) With respect to a Transaction, upon the earliest of (1) the Repurchase Date
and (2) the Termination Date, Seller shall pay to Purchaser the related
Repurchase Price (other than the related accrued Price Differential) together
with any other Obligations then due and payable, and shall repurchase all
Purchased Assets then subject to such Transaction. The Repurchase Price shall be
transferred directly to Purchaser.

 

(h) If Agent determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has the effect of
reducing the rate of return on Purchaser’s capital or on the capital of any
Affiliate of Purchaser under this Agreement as a consequence of such Change in
Law or material change in accounting rules, then from time to time Seller will
compensate Purchaser or Purchaser’s Affiliate, as applicable, for such reduced
rate of return suffered as a consequence of such Change in Law or change in
accounting rules on terms similar to those imposed by Purchaser. Further, if due
to the introduction of, any change in, or the compliance by Purchaser with (i)
any eurocurrency reserve requirement, or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority whether or not having the force of law, there shall be an
increase in the cost to Purchaser or any Affiliate of Purchaser in engaging in
the present or any future Transactions, then Seller shall, from time to time and
upon demand by Purchaser, compensate Purchaser or Purchaser’s Affiliate for such
increased costs, and such amounts shall be deemed a part of the Obligations
hereunder. Purchaser shall provide Seller with notice as to any such Change in
Law, change in accounting rules or change in compliance promptly following
Purchaser’s receipt of actual knowledge thereof.

 



- 24 -

 

 

(i) Reserved.

 

(j) If, on any Business Day, Agent determines (which determination shall be
conclusive absent manifest error) (a) that adequate and reasonable means do not
exist for ascertaining LIBOR; or (b) that LIBOR will not adequately and fairly
reflect the cost to Purchaser of entering into or maintaining outstanding
Transactions; or (c) that it has become unlawful for any Purchaser to honor its
obligation to enter into or maintain outstanding Transactions hereunder using
LIBOR, then Agent shall give notice thereof to Seller by telephone, facsimile,
or other electronic means as promptly as practicable thereafter and, until Agent
notifies Seller that the circumstances giving rise to such notice no longer
exist, the Pricing Rate included in any Confirmation with respect to new
Transactions and in any calculation of the Price Differential with respect to
outstanding Transactions will be determined, subject to the timely approval of
Seller after receipt of notice of such revised rate, at a rate per annum that
Purchaser determines in its reasonable discretion adequately reflects the cost
to Purchaser of making or maintaining such Transactions.

 

4.CONFIRMATION

 

In the event that parties hereto desire to enter into a Transaction on terms
other than as set forth in this Agreement, the parties shall execute a
confirmation prior to entering into such Transaction, which confirmation shall
be in a form that is mutually acceptable to Purchaser and Seller and shall
specify such terms, including, without limitation, the Purchase Date, the
Purchase Price, the Pricing Rate therefor and the Repurchase Date (a
“Confirmation”). Any such Confirmation and the related Transaction Notice,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed to between Purchaser and Seller with respect to the Transaction to which
the Confirmation relates. In the event of any conflict between this Agreement
and a Confirmation, the terms of the Confirmation shall control with respect to
the related Transaction.

 

5.TAKEOUT COMMITMENTS

 

Seller hereby assigns to Purchaser, free of any security interest, lien, claim
or encumbrance of any kind, Seller’s rights under each Takeout Commitment to
deliver the Purchased Assets specified therein to the related Takeout Investor
and to receive the purchase price therefor from such Takeout Investor. Seller
shall deliver to Purchaser a duly executed and enforceable Trade Assignment on
the date such Trade Assignment is executed by the related Takeout Investor.
Subject to Purchaser’s rights hereunder, Purchaser agrees that it will satisfy
the obligation under the Takeout Commitment to deliver the related Purchased
Assets to the Takeout Investor on the Settlement Date specified therein. Seller
understands that, as a result of this Section 5 and each Trade Assignment,
Purchaser will succeed to the rights and obligations of Seller with respect to
each Takeout Commitment subject to a Trade Assignment, and that in satisfying
each such Takeout Commitment, Purchaser, will stand in the shoes of Seller and,
consequently, will be acting as a non-dealer in exercising its rights and
fulfilling its obligations assigned pursuant to this Section 5 and each Trade
Assignment. Each Trade Assignment delivered by Seller to Purchaser shall be
delivered by Seller in a timely manner sufficient to enable Purchaser to
facilitate the settlement of the related trade on the trade date in accordance
with “good delivery standards” of the Securities Industry and Financial Markets
Association as set forth in the Securities Industry and Financial Markets
Association Uniform Practices Manual, as amended from time to time.

 



- 25 -

 

 

6.PAYMENT AND TRANSFER

 

(a) Unless otherwise agreed by Seller and Purchaser, all transfers of funds
hereunder shall be in Dollars in immediately available funds. Seller shall remit
(or, if applicable, shall cause to be remitted) directly to Purchaser all
payments required to be made by it to Purchaser hereunder or under any other
Program Document in accordance with wire instructions provided by Purchaser. Any
payments received by Purchaser after 4:00 p.m. (New York City time) shall be
applied on the next succeeding Business Day.

 

(b) The Settlement Agent will aggregate and disburse funds directly in
accordance with the Closing Protection Letter with respect to Wet-Ink Mortgage
Loans that are subject to a Transaction hereunder.

 

7.MARGIN MAINTENANCE

 

(a) Agent shall determine the Market Value of the Purchased Assets on a daily
basis as determined by Agent in its sole discretion.

 

(b) If, as of any date of determination, the lesser of (a) 100% of the Principal
Balance of the Eligible Mortgage Loans and (b) the aggregate Market Value of all
related Purchased Assets subject to all Transactions, multiplied by the
applicable Purchase Price Percentage is less than the Repurchase Price
(excluding accrued Price Differential) (a “Margin Deficit”), then Agent may, by
notice to the Seller (as such notice is more particularly set forth below, a
“Margin Call”), require Seller to transfer to Purchaser or its designee cash or,
at Purchaser’s option (and provided Seller has additional Eligible Mortgage
Loans), additional Eligible Mortgage Loans to Purchaser (“Additional Purchased
Mortgage Loans”) to cure the Margin Deficit. If the Agent delivers a Margin Call
to the Seller on or prior to 11:00 a.m. (New York City time) on any Business
Day, then the Seller shall transfer cash or Additional Purchased Mortgage Loans
to Purchaser or its designee no later than 5:00 p.m. (New York City time) on the
same Business Day. In the event the Agent delivers a Margin Call to Seller after
11:00 a.m. (New York City time) on any Business Day, Seller shall be required to
transfer cash or Additional Purchased Mortgage Loans no later than 12:00 noon
(New York City time) on the next succeeding Business Day.

 

(c) Any cash transferred to Purchaser or its designee pursuant to
Section 16(f)(ii) herein shall reduce the Repurchase Price of the related
Transactions.

 

(d) The failure of Purchaser, on any one or more occasions, to exercise its
rights hereunder, shall not change or alter the terms and conditions of this
Agreement or limit the right of the Purchaser to do so at a later date. Seller
and Purchaser each agree that a failure or delay by a Purchaser to exercise its
rights hereunder shall not limit or waive Purchaser’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Seller.

 



- 26 -

 

 

(e) For the avoidance of doubt, it is hereby understood and agreed that Seller
shall be responsible for satisfying any Margin Deficit existing as a result of
any reduction of the Principal Balance of any Purchased Asset pursuant to any
action by any bankruptcy court.

 

8.TAXES; TAX TREATMENT

 

(a) All payments made by Seller and Guarantor under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority therewith or
thereon, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on net income by the United States, a state or a foreign
jurisdiction under the laws of which Purchaser is organized or of its applicable
lending office, or a state or foreign jurisdiction with respect to which
Purchaser has a present or former connection (other than any connection arising
from executing, delivering, being party to, engaging in any transaction pursuant
to, performing its obligations under or enforcing any Program Document), or any
political subdivision thereof or taxes imposed under FATCA (collectively, such
non-excluded taxes are hereinafter called “Taxes”), all of which shall be paid
by Seller or Guarantor for its own account not later than the date when due. If
Seller or Guarantor is required by law or regulation to deduct or withhold any
Taxes from or in respect of any amount payable hereunder, it shall: (a) make
such deduction or withholding, (b) pay the amount so deducted or withheld to the
appropriate Governmental Authority not later than the date when due, (c) deliver
to the Purchaser, promptly, original tax receipts and other evidence
satisfactory to the Purchaser of the payment when due of the full amount of such
Taxes; and (d) except as otherwise expressly provided in Section 8(d) below, pay
to the Purchaser such additional amounts (including all Taxes imposed by any
Governmental Authority on such additional amounts) as may be necessary so that
the Purchaser receives, free and clear of all Taxes, a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made.

 

(b) In addition, Seller and Guarantor agree to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by any taxing authority that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement except such taxes imposed with respect to an
assignment as a result of a present or former connection between Purchaser and
the jurisdiction imposing such taxes (other than connections arising from
Purchaser having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Program Document, or sold or assigned any Purchased Asset or Program Document)
(“Other Taxes”).

 

(c) Seller and Guarantor agree to indemnify Purchaser for the full amount of
Taxes (including additional amounts with respect thereto) and Other Taxes, and
the full amount of Taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 8, and any liability (including penalties, interest
and expenses arising thereon or with respect thereto) arising therefrom or with
respect thereto, provided, that the Purchaser shall have provided Seller and
Guarantor with evidence, reasonably satisfactory to the Seller and Guarantor, of
payment of Taxes or Other Taxes, as the case may be.

 



- 27 -

 

 

(d) Any Purchaser that is either (i) not incorporated under the laws of the
United States, any State thereof, or the District of Columbia or (ii) not
otherwise treated as a “United States person” under the Code (a “Foreign
Purchaser”) shall provide Seller and Agent with original properly completed and
duly executed United States Internal Revenue Service (“IRS”) Forms W-8BEN-E or
W-8ECI or any successor form prescribed by the IRS (or IRS Form W-8IMY, with IRS
Form W-8BEN-E or W-8ECI attached), certifying that such Person is either (1)
entitled to benefits under an income tax treaty to which the United States is a
party which eliminates United States withholding tax under Sections 1441 through
1442 of the Code on payments to it or (2) otherwise fully exempt from United
States withholding tax under Sections 1441 through 1442 of the Code on payments
to it or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States in either case, on or prior to the date upon which each such Foreign
Purchaser becomes a Purchaser. Each Foreign Purchaser will resubmit the
appropriate form eliminating withholding tax on payments to it on the earliest
of (A) the third anniversary of the prior submission, or (B) on or before the
expiration of thirty (30) days after there is a “change in circumstances” with
respect to such Person as defined in Treas. Reg. Section 1.1441-1(e)(4)(ii)(D).
For any period with respect to which the Foreign Purchaser has failed to provide
Seller and Guarantor with the appropriate form or other relevant document as
expressly required under this Section 8(d) (unless such failure is due to a
change in treaty, law, or regulation occurring subsequent to the date on which a
form originally was required to be provided under the first sentence of this
Section 8(d) or except to the extent that, pursuant to this Section 8, amounts
payable with respect to such taxes were payable to Purchaser’s assignor
immediately before Purchaser became a party hereto) such Person shall not be
entitled to “gross-up” of Taxes under Section 8(a) or indemnification under
Section 8(c) with respect to Taxes imposed by the United States which are
imposed because of such failure; provided, however, that should a Foreign
Purchaser, which is otherwise exempt from a withholding tax, become subject to
Taxes because of its failure to deliver a form required hereunder, Seller or
Guarantor, as applicable, shall, at no cost or expense to Seller or Guarantor,
take such steps as such Foreign Purchaser shall reasonably request to assist
such Foreign Purchaser to recover such Taxes. Upon the execution of this
Agreement, each Purchaser that is a “United States person” within the meaning of
the Code shall deliver to Seller and Guarantor a duly executed original of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by Seller or Guarantor as
will enable Seller or Guarantor, as applicable, to determine whether or not
Purchaser is subject to backup withholding or information reporting
requirements. Unless Seller or Guarantor has received such forms or other
documents or information as required by this Section 8(d) to establish
Purchaser’s exception from backup withholding tax, Seller or Guarantor, as
applicable, shall not be required to pay additional sums or indemnify Purchaser
for any backup amount withheld.

 

(e) If a payment made to Purchaser under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if Agent or Purchaser
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Purchaser shall deliver to Seller and Guarantor at the time or
times prescribed by law and at such time or times reasonably requested by Seller
or Guarantor such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Seller or Guarantor as may be necessary
for Seller and Guarantor to comply with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 



- 28 -

 

 

(f) Without prejudice to the survival of any other agreement of Seller or
Guarantor hereunder, the agreements and obligations of Seller and Guarantor
contained in this Section 8 shall survive the termination of this Agreement.
Nothing contained in this Section 8 shall require Purchaser to make available
any of their tax returns or other information that it deems to be confidential
or proprietary.

 

(g) Each party to this Agreement acknowledges that it is its intent solely for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Assets and that the Purchased Assets are owned by Seller in the absence of an
Event of Default by Seller. All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.

 

9.SECURITY INTEREST; PURCHASER’S APPOINTMENT AS ATTORNEY-IN-FACT

 

(a) Seller and Purchaser intend that (other than for tax and accounting
purposes) the Transactions hereunder be sales to Purchaser of the Purchased
Assets and not loans from Purchaser to Seller secured by the Purchased Assets.
However, in order to preserve Purchaser’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants to Purchaser a first priority security
interest in all of Seller’s right, title and interest in, to and under the
Purchased Assets, whether now owned or existing or hereafter acquired or
arising. Seller acknowledges and agrees that its rights with respect to the
Purchased Assets are and shall continue to be at all times junior and
subordinate to the rights of Purchaser hereunder.

 

(b) Seller hereby irrevocably constitutes and appoints Purchaser and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Seller and in the name of Seller or in its own name, from time to time
in Purchaser’s discretion, to file such financing statement or statements
relating to the Purchased Assets as Purchaser at its option may deem
appropriate, and if an Event of Default shall have occurred and be continuing,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, Seller hereby
gives Purchaser the power and right, on behalf of Seller, without assent by, but
with notice to, Seller, to do the following if an Event of Default shall have
occurred and be continuing and Purchaser has elected to exercise its remedies
pursuant to Section 18 hereof:

 



- 29 -

 

 

(i) in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Purchased Assets
and to file any claim or to take any other action or initiate and maintain any
appropriate proceeding in any appropriate court of law or equity or otherwise
deemed appropriate by Purchaser for the purpose of collecting any and all such
moneys due with respect to any Purchased Assets whenever payable;

 

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Assets;

 

(iii) (A) to direct any party liable for any payment under any Purchased Assets
to make payment of any and all moneys due or to become due thereunder directly
to Purchaser or as Purchaser shall direct, (B) in the name of Seller, or in its
own name, or otherwise as appropriate, to directly send or cause the applicable
servicer to send “hello” letters, “goodbye” letters in the form of Exhibit D,
and Section 404 Notices; (C) to ask or demand for, collect, receive payment of
and receipt for any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Purchased Assets; (D) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Purchased Assets; (E) to commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Purchased Assets or any proceeds thereof and to
enforce any other right in respect of any Purchased Assets; (F) to defend any
suit, action or proceeding brought against Seller with respect to any Purchased
Assets; (G) to settle, compromise or adjust any suit, action or proceeding
described in clause (F) above and, in connection therewith, to give such
discharges or releases as Purchaser may deem appropriate; and (H) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Assets as fully and completely as though Purchaser was the
absolute owner thereof for all purposes, and to do, at Purchaser’s option and
Seller’s expense, at any time, and from time to time, all acts and things which
Purchaser deems necessary to protect, preserve or realize upon the Purchased
Assets and Purchaser’s Liens thereon and to effect the intent of this Agreement,
all as fully and effectively as Seller might do.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Purchaser, from time to time if an Event of Default shall
have occurred and be continuing, to execute any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Purchased Assets
in connection with any sale provided for in Section 18 hereof.

 

The powers conferred on Purchaser hereunder are solely to protect Purchaser’s
interests in the Purchased Assets and shall not impose any duty upon it to
exercise any such powers. Purchaser shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
Purchaser nor any of its officers, directors, employees or agents shall be
responsible to Seller for any act or failure to act hereunder.

 



- 30 -

 

 

10.CONDITIONS PRECEDENT

 

(a) As conditions precedent to the effectiveness of this Agreement, Purchaser
shall have received on or before the Effective Date the following, in form and
substance satisfactory to Purchaser and duly executed by each party thereto (as
applicable):

(i) Each of the Program Documents duly executed and delivered by the parties
thereto and being in full force and effect, free of any modification, breach or
waiver;

 

(ii) Certificates of an officer of each of Seller and Guarantor attaching
certified copies of Seller’s and Guarantor’s respective consents or charter,
bylaws and corporate resolutions, as applicable, approving the Program Documents
and Transactions thereunder (either specifically or by general resolution), and
all documents evidencing other necessary corporate action or governmental
approvals as may be required in connection with the Program Documents;

 

(iii) Certified copies of good standing certificates from the jurisdiction of
organization of each of Seller and Guarantor, dated as of no earlier than the
date which is ten (10) Business Days prior to the Purchase Date with respect to
the initial Transaction hereunder;

 

(iv) An incumbency certificate of the secretary of each of Seller and Guarantor
certifying the names, true signatures and titles of Seller’s and Guarantor’s
respective representatives who are duly authorized to request Transactions
hereunder and to execute the Program Documents and the other documents to be
delivered thereunder;

 

(v) An opinion of Seller’s and Guarantor’s outside counsel as to such matters as
Purchaser or Agent may reasonably request, including, without limitation, with
respect to Purchaser’s first priority lien on and perfected security interest in
the Purchased Assets, enforceability and an opinion that this Agreement
constitutes a “repurchase agreement” and a “securities contract” within the
meaning of the Bankruptcy Code and an opinion that no Transaction constitutes an
avoidable transfer under Section 546(f) of the Bankruptcy Code, each in form and
substance acceptable to Purchaser and Agent; and an opinion of Seller’s and
Guarantor’s inside counsel as to such matters as Purchaser or Agent may
reasonably request, including, a no material litigation, non-contravention and
corporate opinion with respect to Seller and Guarantor and an opinion with
respect to the inapplicability of the Investment Company Act to Seller and
Guarantor (or, provided that Purchaser is afforded the opportunity to conduct
due diligence at the Seller’s expense, an officer’s certificate from each of the
Seller and the Guarantor with respect to the inapplicability of the Investment
Company Act to Seller and Guarantor);

 

(vi) Seller shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents, including without limitation, the Structuring Fee and any
Transaction Fees then due and owing pursuant to Section 2 of the Pricing Side
Letter and any fees due and owing to the Verification Agent, in each case, in
immediately available funds, and without deduction, set-off or counterclaim;

 



- 31 -

 

 

(vii) A copy of the insurance policies required by Section 14(q) of this
Agreement;

 

(viii) Duly completed and filed Uniform Commercial Code financing statements
acceptable to Purchaser and covering the Purchased Assets on Form UCC1;

 

(ix) Purchaser and/or Agent shall have completed the due diligence review
pursuant to Section 36, and such review shall be satisfactory to Purchaser and
Agent in their sole discretion;

 

(x) Seller shall have provided evidence, satisfactory to Purchaser and Agent,
that Seller’s Approvals are in good standing; and

 

(xi) Any other documents reasonably requested by Purchaser or Agent.

 

(b) As conditions precedent to each Transaction (including the initial
Transaction), each of the following conditions precedent must have been
satisfied:

 

(i) Purchaser or its designee shall have received on or before the Purchase Date
with respect to Eligible Mortgage Loans that are to be the subject of such
Transaction (unless otherwise specified in this Agreement) the following, in
form and substance satisfactory to Purchaser and (if applicable) duly executed:

 

(A)Seller shall have paid to Purchaser and Purchaser shall have received all
accrued and unpaid fees and expenses owed to Purchaser in accordance with the
Program Documents in immediately available funds, and without deduction, set-off
or counterclaim;

 

(B)The Transaction Notice and Seller Mortgage Loan Schedule (and additionally
with respect to Wet-Ink Mortgage Loans, the Closing Protection Letter) with
respect to such Eligible Mortgage Loans, delivered pursuant to Section 3(c);

 

(C)Such certificates, customary opinions of counsel or other documents as
Purchaser or Agent may reasonably request, provided that such opinions of
counsel shall not be required routinely in connection with each Transaction but
shall only be required from time to time as deemed necessary by Purchaser in its
commercially reasonable judgment;

 

(D)Purchaser shall have received the Structuring Fee and the Transaction Fees in
respect of such Transaction then due and owing pursuant to Section 2 of the
Pricing Side Letter, in immediately available funds, and without deduction,
set-off or counterclaim;

 



- 32 -

 

 

(E)With respect to Mortgage Loans that are not Wet-Ink Mortgage Loans, an
original trust receipt executed by the Custodian in accordance with the terms of
the Custodial and Disbursement Agreement without exceptions and with respect to
Wet-Ink Mortgage Loans, a Notice of Intent to Issue a Trust Receipt;

 

(F)Such other certifications of Custodian as are required under Sections 2 and 4
of the Custodial and Disbursement Agreement;

 

(G)With respect to any Wet-Ink Mortgage Loan that is the subject of such
Transaction, a copy of a signed Closing Protection Letter in the form attached
as Exhibit G hereto, or such other letter in form and substance acceptable to
Purchaser in its sole discretion;

 

(H)With respect to any Warehouse Lender to Seller, a Warehouse Lender’s Release
from such Warehouse Lender (including any party that has a precautionary
security interest in a Mortgage Loan) having a security interest in any Mortgage
Loans, releasing any and all of its right, title and interest in, to and under
such Mortgage Loan (including, without limitation, any security interest that
such secured party or secured party’s agent may have by virtue of its
possession, custody or control thereof) and, to the extent applicable, a copy of
any Uniform Commercial Code termination statement filed in respect of any
Uniform Commercial Code filings made in respect of such Mortgage Loan, and each
such Warehouse Lender’s Release and Uniform Commercial Code termination
statement has been delivered to Purchaser prior to such Transaction and to the
Custodian as part of the Mortgage File; and

 

(I)Purchaser shall have received the Non-Utilization Fee then due and owing
pursuant to Section 2 of the Pricing Side Letter in immediately available funds,
and without deduction, set-off or counterclaim; provided that Purchaser may, in
its sole discretion, net any Non-Utilization Fee from the proceeds of any
Purchase Price paid by Purchaser to Seller;

 

(ii) No Default or Event of Default shall have occurred and be continuing;

 

(iii) Purchaser shall not have reasonably determined that the introduction of or
a change in any Requirement of Law or in the interpretation or administration of
any requirement of law applicable to Purchaser has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchaser to
enter into Transactions with the applicable Pricing Rate;

 



- 33 -

 

 

(iv) Both immediately prior to the related Transaction and also after giving
effect thereto and to the intended use thereof, all representations and
warranties in the Program Documents shall be true and correct on the date of
such Transaction (with the same force and effect as if made on such date) and
Seller is in compliance with the terms and conditions of the Program Documents,
other than as may be expressly waived by the Purchaser;

 

(v) The then Aggregate MRA Purchase Price when added to the Purchase Price for
the requested Transaction shall not exceed, as of any date of determination, the
lesser of (a) the Maximum Aggregate Purchase Price (less the sum of the MSR
Facility Borrowed Amount and the Aggregate EPF Purchase Price) and (b) the Asset
Base;

 

(vi) The Purchase Price for the requested Transaction shall not be less than
$500,000;

 

(vii) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;

 

(viii) Purchaser shall have determined that all actions necessary to maintain
Purchaser’s perfected security interest in the Purchased Assets have been taken;

 

(ix) Purchaser or its designee shall have received any other documents
reasonably requested by Purchaser; and

 

(x) There is no Margin Deficit at the time immediately prior to entering into a
new Transaction (other than a Margin Deficit that will be cured contemporaneous
with such Transaction in accordance with the provisions of Section 7 hereof).

 

(xi) None of the following shall have occurred and/or be continuing:

 

(A)an event or events shall have occurred in the good faith determination of
Purchaser resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Purchaser not
being able to finance Eligible Mortgage Loans through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

(B)an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Purchaser not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

 



- 34 -

 

 

(C)there shall have occurred a material adverse change in the financial
condition of Purchaser which affects (or can reasonably be expected to affect)
materially and adversely the ability of Purchaser to fund its obligations under
this Agreement.

 

11.RELEASE OF PURCHASED ASSETS

 

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Asset pursuant to Section 3(f)
hereof, unless a Margin Deficit or an Event of Default shall have occurred and
be continuing: (a) Purchaser shall automatically and without any further action
terminate any security interest that Purchaser may have in such Purchased Asset,
(b) the Purchaser shall automatically and without further action sell and
release to the Seller such Purchased Asset, and (c) with respect to such
Purchased Asset, Purchaser shall or shall direct Custodian to release such
Purchased Asset to Seller. Except as set forth in Section 16(f)(ii) and Section
15, Seller shall give at least one (1) Business Day’s prior written notice to
Purchaser if such repurchase shall occur on any date other than the Repurchase
Date.

 

If such a Margin Deficit is applicable, Purchaser shall notify Seller of the
amount thereof and Seller may thereupon satisfy the Margin Call in the manner
specified in Section 7.

 

12.RELIANCE

 

With respect to any Transaction, Purchaser may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Purchaser reasonably believes to have been given or made by a person
authorized to enter into a Transaction on Seller’s behalf.

 

13.REPRESENTATIONS AND WARRANTIES

 

Each of the Seller and Guarantor hereby represents and warrants to Purchaser and
Agent, and shall on and as of the Purchase Date for any Transaction and on and
as of each date thereafter through and including the related Repurchase Date be
deemed to represent and warrant to Purchaser and Agent that:

 

(a) Due Organization, Qualification, Power, Authority and Due Authorization.
Each of the Seller and Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and it has
qualified to do business in each jurisdiction in which it is legally required to
do so. Each of the Seller and Guarantor has the power and authority under its
certificate of incorporation, bylaws and applicable law to enter into this
Agreement and the Program Documents and to perform all acts contemplated hereby
and thereby or in connection herewith and therewith; this Agreement and the
Program Documents and the transactions contemplated hereby and thereby have been
duly authorized by all necessary action and do not require any additional
approvals or consents or other action by, or any notice to or filing with, any
Person other than any that have heretofore been obtained, given or made.

 



- 35 -

 

 

(b) Noncontravention. The consummation of the transactions contemplated by this
Agreement and Program Documents are in the ordinary course of business of each
of the Seller and Guarantor and will not conflict with, result in the breach of
or violate any provision of the charter or by-laws of each of the Seller and
Guarantor or result in the breach of any provision of, or conflict with or
constitute a default under or result in the acceleration of any obligation
under, any agreement, indenture, loan or credit agreement or other instrument to
which Seller or Guarantor, the Purchased Assets or any of Seller’s Property or
Guarantor’s Property is or may be subject, or result in the violation of any
law, rule, regulation, order, judgment or decree to which Seller or Guarantor,
the Purchased Assets or Seller’s Property or Guarantor’s Property is subject.
Without limiting the generality of the foregoing, the consummation of the
transactions contemplated herein or therein will not violate any policy,
regulation or guideline of the FHA or VA or result in the voiding or reduction
of the FHA insurance, VA guarantee or any other insurance or guarantee in
respect of any Mortgage Loan, and such FHA insurance or VA guarantee is in full
force and effect or shall be in full force and effect as required by the
applicable Agency Guide.

 

(c) Legal Proceeding. There is no action, suit, proceeding, inquiry or
investigation, at law or in equity, or before or by any court, public board or
body pending or, to Seller’s knowledge or Guarantor’s knowledge, threatened
against or affecting Seller or Guarantor (or, to Seller’s knowledge or
Guarantor’s knowledge, any basis therefor) wherein an unfavorable decision,
ruling or finding would adversely affect the validity of the Purchased Assets or
the validity or enforceability of this Agreement, the Program Documents or any
agreement or instrument to which Seller is a party and which is used or
contemplated for use in the consummation of the transactions contemplated
hereby, would adversely affect the proceedings of Seller in connection herewith
or would or could materially and adversely affect Seller’s ability or
Guarantor’s ability to carry out its obligations hereunder.

 

(d) Valid and Binding Obligations. This Agreement, the Program Documents and
every other document to be executed by Seller or Guarantor in connection with
this Agreement is and will be legal, valid, binding and subsisting obligations
of Seller or Guarantor, as applicable, enforceable in accordance with their
respective terms, except that (A) the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally and (B) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

(e) Financial Statements. The financial statements of each of Seller and
Guarantor, copies of which have been furnished to Purchaser, (i) are, as of the
dates and for the periods referred to therein, complete and correct in all
material respects, (ii) present fairly the financial condition and results of
operations of Seller as of the dates and for the periods indicated and (iii)
have been prepared in accordance with GAAP consistently applied, except as noted
therein (subject as to interim statements to normal year-end adjustments). Since
the date of the most recent financial statements, there has been no Material
Adverse Change with respect to Seller or Guarantor. Except as disclosed in such
financial statements or pursuant to Section 14(i) hereof, neither Seller nor
Guarantor is subject to any contingent liabilities or commitments that,
individually or in the aggregate, have a material possibility of causing a
Material Adverse Change with respect to Seller.

 



- 36 -

 

 

(f) Accuracy of Information. Neither this Agreement nor any representations and
warranties or information relating to Seller or Guarantor that Seller or
Guarantor has delivered or caused to be delivered to Purchaser, including, but
not limited to, all documents related to this Agreement, the Program Documents
or Seller’s or Guarantor’s financial statements, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements made therein or herein in light of the circumstances under which they
were made, not misleading. Since the furnishing of such documents or
information, there has been no change, nor any development or event involving a
prospective change that would render any of such documents or information untrue
or misleading in any material respect.

 

(g) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non-governmental Person, is
required in connection with the execution, delivery and performance by
Guarantor, Seller or its Parent Company, if any, of this Agreement or any other
Program Document, other than any that have heretofore been obtained, given or
made.

 

(h) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller or Guarantor in the conduct of its businesses
violates any law, regulation, judgment, agreement, regulatory consent, order or
decree applicable to it which, if enforced, would result in a Material Adverse
Effect.

 

(i) Solvency. Each of Seller and Guarantor is solvent and will not be rendered
insolvent by any Transaction and, after giving effect to each such Transaction,
neither Seller nor Guarantor will be left with an unreasonably small amount of
capital with which to engage in its business. Neither Seller nor Guarantor
intends to incur, nor believes that it has incurred, debts beyond its ability to
pay such debts as they mature. Neither Seller nor Guarantor is contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of Seller or Guarantor or any of their respective assets.

 

(j) Fraudulent Conveyance. The amount of consideration being received by Seller
in respect of each Transaction, taken as a whole, constitutes reasonably
equivalent value and fair consideration for the related Purchased Assets. Seller
is not transferring any Purchased Assets with any intent to hinder, delay or
defraud any of its creditors. The Agreement and the Program Documents, any other
document contemplated hereby or thereby and each transaction have not been
entered into fraudulently by Seller hereunder, or with the intent to hinder,
delay or defraud any creditor or Purchaser.

 

(k) Investment Company Act Compliance. Neither Seller, Guarantor nor any of
their Subsidiaries is required to be registered as an “investment company” as
defined under the Investment Company Act or as an entity “controlled by” an
entity required to be registered as an “investment company” as defined under the
Investment Company Act.

 

(l) Taxes. Seller has timely filed all federal and state tax returns that are
required to be filed by it and paid all taxes, including any assessments
received by it, to the extent that such taxes have become due (other than for
taxes that are being contested in good faith and for which it has established
adequate reserves). Any taxes, fees and other governmental charges payable by
Seller or Guarantor in connection with a Transaction and the execution and
delivery of the Program Documents have been paid.

 



- 37 -

 

 

(m) Additional Representations. With respect to each Asset to be sold hereunder
by Seller to Purchaser, Seller hereby makes all of the applicable
representations and warranties set forth in Exhibit B as of the related Purchase
Date and continuously while such Asset is subject to a Transaction. Further, as
of each Purchase Date, Seller shall be deemed to have represented and warranted
in like manner that Seller has no knowledge that any such representation or
warranty may have ceased to be true in a material respect as of such date,
except as otherwise stated in a Transaction Notice, any such exception to
identify the applicable representation or warranty and specify in reasonable
detail the related knowledge of Seller.

 

(n) No Broker. Neither Seller nor Guarantor has dealt with any broker,
investment banker, agent, or other person, except for Purchaser, who may be
entitled to any commission or compensation in connection with the sale of
Purchased Assets pursuant to this Agreement; provided, that if Seller or
Guarantor has dealt with any broker, investment banker, agent, or other person,
except for Purchaser, who may be entitled to any commission or compensation in
connection with the sale of Purchased Assets pursuant to this Agreement, such
commission or compensation shall have been paid in full by Seller or Guarantor.

 

(o) Good Title. Seller has not sold, assigned, transferred, pledged or
hypothecated any interest in any individual Mortgage Loan subject to a
Transaction to any person other than any sale, assignment, transfer, pledge or
hypothecation that is released in conjunction with the sale to Purchaser
hereunder, and upon delivery of a Purchased Asset to Purchaser, Purchaser will
be the sole owner thereof (other than for tax and accounting purposes), free and
clear of any lien, claim or encumbrance other than those arising under this
Agreement.

 

(p) Approvals. Each of Seller, Guarantor and Servicer has all requisite
Approvals.

 

(q) Custodian; Disbursement Agent. The Custodian is an eligible custodian under
each Agency Guide and each Agency Program, and is not an Affiliate of Seller.
The Disbursement Agent is not an Affiliate of Seller.

 

(r) No Adverse Actions. Seller has not received from any Agency a notice of
extinguishment or a notice indicating material breach, default or material
non-compliance which the Agent reasonably determines may entitle an Agency to
terminate, suspend, sanction or levy penalties against the Seller, or a notice
from any Agency, HUD, FHA or VA indicating any adverse fact or circumstance in
respect of Seller which the Agent reasonably determines may entitle such Agency,
HUD, FHA or VA, as the case may be, to revoke any Approval or otherwise
terminate, suspend Seller as an Agency approved issuer or servicer, or with
respect to which such adverse fact or circumstance has caused any Agency, HUD,
FHA or VA, as the case may be, to terminate Seller, without any subsequent
rescission thereof in such notice.

 

(s) Reserved.

 

(t) Affiliated Parties. Seller is not an Affiliate of the Custodian,
Disbursement Agent or Settlement Agent or any other party to a Program Document
hereunder other than the Agent.

 



- 38 -

 

 

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Purchaser and shall continue for so long as
the Purchased Assets are subject to this Agreement.

 

14.COVENANTS OF SELLER

 

Seller hereby covenants and agrees with Purchaser and Agent as follows:

 

(a) Defense of Title. Seller warrants and will defend the right, title and
interest of Purchaser in and to all Purchased Assets against all adverse claims
and demands.

 

(b) No Amendment or Compromise. None of Seller or those acting on Seller’s
behalf shall amend, modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents without the prior written consent
of Purchaser, unless such amendment or modification does not (i) affect the
amount or timing of any payment of principal or interest payable with respect to
a Purchased Asset, extend its scheduled maturity date, modify its interest rate,
or constitute a cancellation or discharge of its outstanding principal balance
or (ii) materially and adversely affect the security afforded by the real
property, furnishings, fixtures, or equipment securing the Purchased Asset.
Notwithstanding the foregoing, the Seller may amend, modify or waive any term or
condition of the individual Mortgage Loans in accordance with Accepted Servicing
Practices and the Agency Guides; provided, that Seller shall promptly notify
Purchaser of any amendment, modification or waiver that causes any Mortgage Loan
to cease to be an Eligible Mortgage Loan.

 

(c) No Assignment; No Liens. Seller shall not sell, assign, transfer or
otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in, or Lien on or otherwise encumber
(except pursuant to the Program Documents) any of the Purchased Assets or any
interest therein, provided that this Section 14(c) shall not prevent any of the
following: any contribution, sale, assignment, transfer or conveyance of
Purchased Assets in accordance with the Program Documents and any forward
purchase commitment or other type of take out commitment for the Purchased
Assets (without vesting rights in the related purchasers as against Purchaser).

 

Seller shall not sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or grant, create, incur, assume or permit to exist any
Lien with respect to any of the Purchased Assets, the Mortgage Notes or any
Property related thereto, including but not limited to the related Mortgages
securing such Mortgage Notes and the proceeds of the Mortgage Notes, unless such
Liens are the subject of an intercreditor agreement in form and substance
satisfactory to the Agent, other than: (A) assignments to, and Liens granted to,
the Purchaser herein or under the Program Documents; (B) Liens in connection
with deposits or pledges to secure payment of worker’s compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the seller or any subsidiary; (C) liens
for taxes, fees, assessments, and governmental charges not delinquent or which
are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP; (D)
encumbrances consisting of zoning regulations, easements, rights of way, survey
exceptions and other similar restrictions on the use of real property and minor
irregularities in title thereto which do not materially impair their use in
operation of its business; (E) Liens in connection with hedging arrangements and
(F) any other Lien approved by Agent in its sole discretion.

 



- 39 -

 

 

(d) No Economic Interest. Neither Seller nor any affiliate thereof will acquire
any economic interest in or obligation with respect to any Purchased Asset
except for record title to the Mortgage relating to the Purchased Asset and the
right and obligation to repurchase the Mortgage Loan hereunder and the right to
receive amounts pursuant to Section 16.

 

(e) Preservation of Purchased Assets. Seller shall take all actions necessary
or, in the opinion of Purchaser, desirable, to preserve the Purchased Assets so
that they remain subject to a first priority perfected security interest
hereunder and deliver evidence that such actions have been taken, including,
without limitation, duly executed and filed Uniform Commercial Code financing
statements on Form UCC1. Without limiting the foregoing, Seller will comply with
all applicable laws, rules, regulations and other laws of any Governmental
Authority applicable to Seller relating to the Purchased Assets and cause the
Purchased Assets to comply with all applicable laws, rules, regulations and
other laws of any such Governmental Authority. Seller will not allow any default
to occur for which Seller is responsible under any Purchased Assets or any
Program Documents and Seller shall fully perform or cause to be performed when
due all of its obligations under any Purchased Assets or the Program Documents.

 

(f) Maintenance of Papers, Records and Files.

 

(i) Seller shall maintain all Records relating to the Purchased Assets not in
the possession of Custodian in good and complete condition in accordance with
industry practices and preserve them against loss. Seller shall collect and
maintain or cause to be collected and maintained all such Records in accordance
with industry custom and practice, and all such Records shall be in Purchaser’s
or Custodian’s possession unless Purchaser otherwise approves in writing. Seller
will not cause or authorize any such papers, records or files that are an
original or an only copy to leave Custodian’s possession, except for individual
items removed in connection with servicing a specific Mortgage Loan, in which
event Seller will obtain or cause to be obtained a receipt from the Custodian
for any such paper, record or file, or as otherwise permitted under the
Custodial and Disbursement Agreement.

 

(ii) For so long as Purchaser has an interest in or Lien on any Purchased Asset,
Seller will hold or cause to be held all related Records for the sole benefit of
Purchaser.

 

(iii) Upon reasonable advance notice from Custodian or Purchaser, Seller shall
(x) make any and all such Records available to Custodian or Agent for
examination, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Agent or its authorized agents to discuss the affairs, finances and accounts of
Seller with its chief operating officer and chief financial officer and to
discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

 



- 40 -

 

 

(g) Financial Statements and Other Information; Financial Covenants.

 

(i) Seller shall keep or cause to be kept in reasonable detail books and records
setting forth an account of its assets and business and, as applicable, shall
clearly reflect therein the transfer of Purchased Assets to Purchaser. Seller or
Guarantor, as applicable, shall furnish or cause to be furnished to Purchaser
the following:

 

(A)Financial Statements.

 

(1) As soon as is practicable, but in any event within ninety (90) days after
the end of each fiscal year of each of Seller and Guarantor, the consolidated
audited balance sheets of each of Seller and Guarantor and their respective
consolidated Subsidiaries, which will be in conformity with GAAP, and the
related consolidated audited statements of income and changes in equity showing
the financial condition of Seller and Guarantor, respectively, and their
respective consolidated Subsidiaries as of the close of such fiscal year and the
results of operations during such year, and consolidated audited statements of
cash flows, as of the close of such fiscal year, setting forth, in each case, in
comparative form the corresponding figures for the preceding year. The foregoing
consolidated financial statements are to be reported on by, and to carry the
unqualified report (acceptable in form and content to Purchaser and Agent) of,
an independent public accountant of national standing acceptable to Purchaser
and Agent and are to be accompanied by a letter of management in form and
substance acceptable to Purchaser and Agent;

 

(2) As soon as is practicable, but in any event within forty-five (45) days
after the end of each month, consolidated unaudited balance sheets and
consolidated statements of income and changes in equity, all to be in a form
acceptable to Purchaser and Agent, showing the financial condition and results
of operations of Seller or Guarantor, as applicable, and their respective
consolidated Subsidiaries on a consolidated basis as of the end of each such
month and for the then elapsed portion of the fiscal year, certified by a
financial officer of Seller or Guarantor, as applicable, (acceptable to
Purchaser and Agent) as presenting fairly the financial position and results of
operations of Seller or Guarantor, respectively, and their respective
consolidated Subsidiaries and as having been prepared in accordance with GAAP
consistently applied, in each case, subject to normal year-end audit
adjustments;

 

(3) Promptly upon receipt thereof, a copy of each other report submitted to
Seller and Guarantor by their independent public accountants in connection with
any annual, interim or special audit of Seller or Guarantor, as applicable;

 

(4) Except to the extent publicly filed, promptly upon becoming available,
copies of all financial statements, reports, notices and proxy statements sent
by its Parent Company, Seller, Guarantor or any of Seller’s or Guarantor’s
consolidated Subsidiaries in a general mailing to their respective stockholders;

 



- 41 -

 

 

(5) Except to the extent publicly filed, promptly upon becoming available,
copies of any press releases issued by its Parent Company or Seller or Guarantor
and copies of any annual and quarterly financial reports and any reports on Form
H-(b)12 that its Parent Company or Seller or Guarantor may be required to file
with the SEC or any federal banking agency, or any report which a Parent Company
or Seller or Guarantor may be required to file with the SEC or any federal
banking agency containing such financial statements, and other information
concerning such Parent Company’s or Seller’s or Guarantor’s business and affairs
as is required to be included in such reports in accordance with the rules and
regulations of the SEC or such federal banking agency, as may be promulgated
from time to time;

 

(6) Such supplements to the aforementioned documents and such other information
regarding the operations, business, affairs and financial condition of their
respective Parent Company, Seller, Guarantor or any of Seller’s or Guarantor’s
respective consolidated Subsidiaries as Purchaser may request.

 

(B)Reserved.

 

(C)Other Information. Upon the request of Purchaser or Agent, such other
information or reports as Purchaser or Agent may from time to time reasonably
request.

 

(ii) Seller and Guarantor, as applicable, shall comply with the following
financial covenants:

 

(A)Seller shall maintain an Adjusted Tangible Net Worth of $150,000,000, and
Guarantor shall maintain an Adjusted Tangible Net Worth of $860,000,000, in each
case as of the last day of each calendar month;

 

(B)As of each fiscal quarter-end, Guarantor shall have maintained at least $1.00
in net income for at least one of the prior two fiscal quarters.

 

(C)As of each month-end, (A) Seller shall have maintained unrestricted cash and
Cash Equivalents in an amount of not less than $10,000,000; and (B) Guarantor
and its Subsidiaries shall have maintained unrestricted cash and Cash
Equivalents in an amount of not less than $40,000,000;

 

(D)As of the last day of each calendar month, the ratio of Indebtedness to
Adjusted Tangible Net Worth, in the case of the Seller, does not exceed 10:1
and, in the case of the Guarantor, does not exceed 5:1; and

 



- 42 -

 

 

(E)In addition, in the event Seller and/or Guarantor is subject to financial
covenants or margin maintenance notice and compliance requirements under any
other agreement for Indebtedness that are more restrictive of Seller and/or
Guarantor or otherwise more favorable to the lender thereunder than the
financial covenants and margin maintenance requirements set forth hereinabove,
such financial covenants and margin maintenance notice and compliance
requirements shall be automatically incorporated into this Agreement, for as
long as such provision(s) remain in full force and effect under such other
agreement(s) for Indebtedness, as if fully set forth herein without the need of
any further action on the part of any party and Seller and/or Guarantor shall
comply with such financial covenants and margin maintenance notice and
compliance requirements.

 

(iii) Certifications. Seller shall execute and deliver a certification
substantially in the form of Exhibit A attached hereto within (x) forty-five
(45) days after the end of each of the first two calendar months of each fiscal
quarter, within (y) forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year, and (z) ninety (90) days after the
end of each fiscal year.

 

(h) Agency Reporting. Seller shall comply with the reporting requirements of
each Agency Guide and HUD.

 

(i) Notice of Material Events. Seller shall promptly inform Purchaser and Agent
in writing of any of the following:

 

(i) any Default, Event of Default by Seller or Guarantor or any other Person
(other than Purchaser or Purchaser’s Affiliates) of any material obligation
under any Program Document, or the occurrence or existence of any event or
circumstance that Seller reasonably expects will with the passage of time become
a Default, Event of Default by Seller or any other Person;

 

(ii) any change in the insurance coverage of Seller as required to be maintained
pursuant to Section 14(q) hereof, or any other Person pursuant to any Program
Document, with copy of evidence of same attached;

 

(iii) the commencement of, or any determination in, any dispute, litigation,
investigation, proceeding, sanctions or suspension between Guarantor, Seller or
its Parent Company, on the one hand, and any Governmental Authority (or any
other Person, but only with respect to material litigation) on the other;

 

(iv) any change in accounting policies or financial reporting practices of
Seller which could reasonably be expected to have a Material Adverse Effect;

 

(v) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change or a Material
Adverse Effect with respect to Seller or Guarantor;

 



- 43 -

 

 

(vi) any material modifications to the Seller’s underwriting or acquisition
guidelines;

 

(vii) any more restrictive financial covenants or margin maintenance notice and
compliance requirements Seller and/or Guarantor becomes subject to or any more
restrictive change or modification to any financial covenants or margin
maintenance notice and compliance requirements Seller and/or Guarantor is
obligated to comply with, in either case, under any agreement for Indebtedness
or any waiver of compliance with such financial covenants;

 

(viii) any penalties, sanctions or charges levied, or threatened to be levied,
against Seller or any change, or threatened change, in Approval status, or
actions taken, or threatened to be taken, against Seller by or disputes between
Seller and any Applicable Agency, or any supervisory or regulatory Government
Authority (including, but not limited to HUD, FHA and VA) supervising or
regulating the origination or servicing of mortgage loans by, or the issuer
status of, Seller;

 

(ix) any consolidation or merger of Seller, any Change in Control of Seller or
Guarantor, or any sale of all or substantially all of Seller’s Property or
Guarantor’s Property; or

 

(x) upon Seller becoming aware of any termination or threatened termination by
an Agency of the Custodian as an eligible custodian.

 

(j) Maintenance of Approvals. Each of Seller and Guarantor shall take all
necessary actions to maintain its Approvals at all times during the term of this
Agreement. If, for any reason, Seller or Guarantor ceases to maintain any such
Approval, Seller or Guarantor, as applicable, shall so notify Purchaser and
Agent immediately.

 

(k) Maintenance of Licenses. Each of Seller and Guarantor shall (i) maintain all
licenses, permits or other approvals necessary for Seller and Guarantor to
conduct its business and to perform its obligations under the Program Documents,
(ii) remain in good standing under, and comply in all material respects with,
all laws of each state in which it conducts business or any Mortgaged Property
is located, and (iii) conduct its business in accordance with applicable law.

 

(l) Taxes, Etc. Each of Seller and Guarantor shall pay and discharge or cause to
be paid and discharged, when due all taxes, assessments and governmental charges
or levies imposed upon it or upon its income and profits or upon any of its
Property, real, personal or mixed (including without limitation, the Purchased
Assets) or upon any part thereof, as well as any other lawful claims which, if
unpaid, might become a Lien upon such properties or any part thereof, except for
any such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided. Seller shall
file on a timely basis all federal, and state and local tax and information
returns, reports and any other information statements or schedules required to
be filed by or in respect of it.

 



- 44 -

 

 

(m) Nature of Business. Neither Seller nor Guarantor shall make any material
change in the nature of its business as carried on at the date hereof.

 

(n) Limitation on Distributions. Each of Seller and Guarantor shall have the
right to pay dividends so long as Seller and Guarantor remain in compliance with
the financial covenants set forth in Section 14(g)(ii) immediately following
such dividend distribution. Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, neither Seller nor Guarantor shall make
any payment of any dividends or make distributions on account of, or set apart
assets for a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of, any capital stock, senior or
subordinate debt of Seller or Guarantor or other equity interests, respectively,
thereof, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or Property or
in obligations of Seller or Guarantor.

 

(o) Use of Custodian. Without the prior written consent of Purchaser, Seller
shall use no third party custodian as document custodian other than the
Custodian for the Mortgage File relating to the Mortgage Loans.

 

(p) Merger of Seller or Guarantor. Neither Seller nor Guarantor shall, at any
time, directly or indirectly (i) liquidate or dissolve or enter into any
consolidation or merger or be subject to a Change in Control or sell all or
substantially all of its Property (other than in connection with an asset-based
financing or other secondary market transaction related to the Seller’s assets
in the ordinary course of the Seller’s or Guarantor’s business) without
providing Purchaser with not less than forty-five (45) days’ prior written
notice of such event; or (ii) form or enter into any partnership, joint venture,
syndicate or other combination which would have a Material Adverse Effect with
respect to Seller or Guarantor.

 

(q) Insurance. Seller shall obtain and maintain insurance with responsible
companies in such amounts and against such risks as are customarily carried by
business entities engaged in similar businesses similarly situated, including
without limitation, the insurance required to be obtained and maintained by each
Agency pursuant to the Agency Guides, and will furnish Purchaser on request full
information as to all such insurance, and provide within fifteen (15) days after
receipt of such request the certificates or other documents evidencing renewal
of each such policy. Seller shall continue to maintain coverage, for itself and
its Subsidiaries, that encompasses all acts required by each Agency in an
aggregate amount of at least such amount as is required by each Agency.

 

(r) Affiliate Transaction. Seller shall not, at any time, directly or
indirectly, sell, lease or otherwise transfer any Property or assets to, or
otherwise acquire any Property or assets from, or otherwise engage in any
transactions with, any of its Affiliates unless the terms thereof are no less
favorable to Seller, than those that could be obtained at the time of such
transaction in an arm’s length transaction with a Person who is not such an
Affiliate.

 

(s) Change of Fiscal Year. Seller shall not, at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Purchaser,
change the date on which its fiscal year begins from its current fiscal year
beginning date.

 



- 45 -

 

 

(t) Transfer of Servicing Rights, Servicing Files and Servicing. With respect to
the Servicing Rights of each Purchased Asset, Seller shall transfer such
Servicing Rights to Purchaser or its designee on the related Purchase Date. With
respect to the Servicing Files and the physical and contractual servicing of
each Purchased Asset to the extent in the possession of Servicer, Servicer shall
deliver such Servicing Files and the physical and contractual servicing to
Purchaser or its designee upon the expiration of the Servicing Term unless
either such Servicing Term is renewed by Purchaser or the termination of the
Servicer pursuant to Section 16. Seller’s transfer of the Servicing Rights, and
Seller’s transfer of the Servicing Files and the physical and contractual
servicing under this Section shall be in accordance with customary standards in
the industry including the transfer of the gross amount of all escrows held for
the related Mortgagors (without reduction for unreimbursed advances or “negative
escrows”).

 

(u) Audit and Approval Maintenance. Seller shall (i) at all times maintain
copies of relevant portions of all final written Agency audits, examinations,
evaluations, monitoring reviews and reports of its origination and servicing
operations (including those prepared on a contract basis for any such agency) in
which there are material adverse findings, including without limitation notices
of defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non-renewal, and all necessary approvals from each
Agency, (ii) promptly provide Agent with copies of such audits, examinations,
evaluations, monitoring reviews and reports promptly upon receipt from any
Agency or agent of any Agency, to the extent permitted by such Agency and (iii)
take all actions necessary to maintain its respective Approvals.

 

(v) MERS. The Seller is a member of MERS in good standing and current in the
payment of all fees and assessments imposed by MERS, and has complied with all
rules and procedures of MERS. In connection with the assignment of any Purchased
Asset registered on the MERS System, the Seller agrees that at the request of
the Purchaser it will, at the Seller’s own cost and expense, promptly cause the
MERS System to indicate that such Mortgage Loan has been transferred to the
Purchaser in accordance with the terms of this Agreement by including in MERS’
computer files (a) the code in the field which identifies the specific owner of
the Mortgage Loans and (b) the code in the field “Pool Field” which identifies
the series in which such Mortgage Loans were sold. The Seller further agrees
that it will not alter codes referenced in this paragraph with respect to any
Mortgage Loan at any time that such Mortgage Loan is subject to this Agreement,
and the Seller shall retain its membership in MERS at all times during the term
of this Agreement.

 

(w) Fees and Expenses. Seller shall timely pay to Purchaser all fees and actual
out of pocket expenses required to be paid by Seller hereunder and under any
other Program Document to Purchaser in immediately available funds, and without
deduction, set-off or counterclaim in accordance with Purchaser’s Wire
Instructions.

 

(x) Agency Status. Once the Seller or any of its subservicers has obtained any
status with an Agency mortgage loan pool for which Seller is issuer or servicer,
Seller shall not take or omit to take any act that (i) would result in the
suspension or loss of any of such status, or (ii) after which Seller or any such
relevant subservicer would no longer be in good standing with respect to such
status, or (iii) after which Seller or any such relevant subservicer would no
longer satisfy all applicable Agency net worth requirements, if both (x) all of
the material effects of such act or omission shall not have been cured by Seller
or waived by the applicable Agency before termination of such status and (y) the
termination of such status could reasonably be expected to have a Material
Adverse Effect.

 



- 46 -

 

 

(y) Further Documents. Seller shall, upon request of Purchaser or Agent,
promptly execute and deliver to Purchaser or Agent all such other and further
documents and instruments of transfer, conveyance and assignment, and shall take
such other action as Purchaser or Agent may require more effectively to
transfer, convey, assign to and vest in Purchaser and to put Purchaser in
possession of the Property to be transferred, conveyed, assigned and delivered
hereunder and otherwise to carry out more effectively the intent of the
provisions under this Agreement.

 

(z) Due Diligence. Seller will permit Purchaser, Agent or their respective
agents or designees, including the Verification Agent, to perform due diligence
reviews on the Mortgage Loans subject to each Transaction hereunder up to the
Due Diligence Review Percentage and within thirty (30) days following the
related Purchase Date. Seller shall cooperate in all respects with such
diligence and shall provide Purchaser, Agent or their respective agents or
designees, including the Verification Agent, with all loan files and other
information (including, without limitation, Seller’s quality control procedures
and results) reasonably requested by Purchaser, Agent or their respective agents
or designees, including the Verification Agent and shall bear all costs and
expenses incurred by any third party diligence firm (including the Verification
Agent) in connection with any ongoing due diligence or auditing activities,
subject to an annual cap of $37,500; provided, however that such annual cap
shall not apply if a Default has occurred. Additionally, Seller shall grant
Purchaser access to the Seller’s quality control procedures and results.

 

15.REPURCHASE OF PURCHASED ASSETS

 

Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B to this Agreement, Seller shall give prompt
written notice thereof to Purchaser. Upon any such discovery by Purchaser,
Purchaser will notify Seller. It is understood and agreed that the
representations and warranties set forth in Exhibit B to this Agreement with
respect to the Purchased Assets shall survive delivery of the respective
Mortgage Files to the Purchaser or Custodian with respect to the Purchased
Assets and shall inure to the benefit of Purchaser. The fact that Purchaser has
conducted or has failed to conduct any partial or complete due diligence
investigation in connection with their purchase of any Purchased Asset shall not
affect Purchaser’s right to demand repurchase or any other remedy as provided
under this Agreement. Seller shall, within five (5) Business Days of the earlier
of Seller’s discovery or receipt of notice with respect to any Purchased Asset
of (i) any breach of a representation or warranty contained in Exhibit B of this
Agreement or (ii) any failure to deliver any of the items required to be
delivered as part of the Mortgage File within the time period required for
delivery pursuant to the Custodial and Disbursement Agreement, promptly cure
such breach or delivery failure in all material respects. If within five (5)
Business Days after the earlier of Seller’s discovery of such breach or delivery
failure or receipt of notice thereof that such breach or delivery failure has
not been remedied by Seller, Seller shall promptly upon receipt of written
instructions from Purchaser, at Purchaser’s option, repurchase such Purchased
Asset at a purchase price equal to the Repurchase Price with respect to such
Purchased Asset by wire transfer to the account designated by Purchaser.

 



- 47 -

 

 

16.SERVICING OF THE MORTGAGE LOANS; SERVICER TERMINATION

 

(a) Servicer to Subservice.

 

(i) Upon payment of the Purchase Price, Purchaser shall own the servicing rights
related to the Mortgage Loans including the Mortgage File. Seller and Purchaser
each agrees and acknowledges that the Mortgage Loans sold hereunder shall be
sold to Purchaser on a servicing released basis, and that Purchaser is engaging
and hereby does engage Servicer to provide subservicing of each Mortgage Loan
for the benefit of Purchaser.

 

(ii) So long as a Mortgage Loan is outstanding, Servicer shall neither assign,
encumber or pledge its obligation to subservice the Mortgage Loans in whole or
in part, nor delegate its rights or duties under this Agreement (to other than a
subservicer) without the prior written consent of Purchaser, the granting of
which consent shall be in the sole discretion of Purchaser. Servicer hereby
acknowledges and agrees that (i) Purchaser is entering into this Agreement in
reliance upon Servicer’s representations as to the adequacy of its financial
standing, servicing facilities, personnel, records, procedures, reputation and
integrity, and the continuance thereof; and (ii) Servicer’s engagement hereunder
to provide mortgage servicing for the benefit of Purchaser is intended by the
parties to be a “personal service contract” and Servicer is hereunder intended
by the parties to be an “independent contractor.”

 

(iii) Servicer shall subservice and administer the Mortgage Loans on behalf of
Purchaser in accordance with Accepted Servicing Practices. Servicer shall have
no right to modify or alter the terms of any Mortgage Loan or consent to the
modification or alteration of the terms of any Mortgage Loan except in Strict
Compliance with the related Agency Program. Servicer shall at all times maintain
accurate and complete records of its servicing of the Mortgage Loans, and Agent
may, at any time during Servicer’s business hours on reasonable notice, examine
and make copies of such Servicing Records. Servicer agrees that Purchaser is the
100% beneficial owner of all Servicing Records relating to the Mortgage Loans.
Servicer covenants to hold such Servicing Records for the benefit of Purchaser
and to safeguard such Servicing Records and to deliver them promptly to Agent or
its designee (including the Custodian) at Agent’s request or otherwise as
required by operation of this Section 16.

 

(b) Servicing Term. Servicer shall subservice such Mortgage Loans for a term of
thirty (30) days commencing as of the related Purchase Date, which term may be
extended in writing by Purchaser in its sole discretion, for an additional
thirty-day period (each, a “Servicing Term”); provided, that Purchaser shall
have the right to immediately terminate the Servicer at any time following the
occurrence of a Servicer Termination Event. If such Servicing Term is not
extended by Purchaser or if Purchaser has terminated Servicer as a result of a
Servicer Termination Event, Servicer shall transfer such servicing to Purchaser
or its designee at no cost or expense to Purchaser as provided in Section 14(t).
Servicer shall hold or cause to be held all Escrow Payments collected with
respect to the Mortgage Loans in segregated accounts for the sole benefit of the
Mortgagor and shall apply the same for the purposes for which such funds were
collected. If Servicer should discover that, for any reason whatsoever, it has
failed to perform fully its servicing obligations with respect to the Mortgage
Loans, Servicer shall promptly notify Purchaser.

 



- 48 -

 

 

(c) Servicing Reports. Within three (3) Business Days after the end of each
month, and as requested by Purchaser from time to time, Servicer shall furnish
to Purchaser reports in form and scope satisfactory to Purchaser, setting forth
(i) data regarding the performance of the individual Mortgage Loans subject to
Transactions as of the last day of the prior calendar month, including, at a
minimum, unpaid principal balance, next payment due date, loan number, and
borrower name and (ii) any other information reasonably requested by Purchaser
or Agent.

 

(d) Backup Servicer. Upon thirty (30) days written notice to Servicer and Seller
(or immediately following the occurrence of an Event of Default or a Servicer
Termination Event), the Agent, in its sole discretion, may appoint a backup
servicer at any time during the term of this Agreement. In such event, Servicer
shall commence monthly delivery to such backup servicer of the servicing
information required to be delivered to Purchaser pursuant to Section 16(d)
hereof and any other information reasonably requested by backup servicer, all in
a format that is reasonably acceptable to such backup servicer. Purchaser shall
pay all costs and expenses of such backup servicer, including, but not limited
to all fees of such backup servicer in connection with the processing of such
information and the maintenance of a servicing file with respect to the
Purchased Assets. Servicer shall cooperate fully with such backup servicer in
the event of a transfer of servicing hereunder and will provide such backup
servicer with all documents and information necessary for such backup servicer
to assume the servicing of the Purchased Assets.

 

(e) Collection Account. Prior to the initial Purchase Date, Servicer shall
establish and maintain a separate account (the “Collection Account”) with the
Bank in the Agent’s name for the sole and exclusive benefit of the Purchaser.
Such account shall be subject to the Collection Account Control Agreement. The
Servicer shall deposit or credit to the Collection Account all amounts collected
on account of the Mortgage Loans within two (2) Business Days of receipt, and to
remit such collections in accordance with Section 16(f) hereof. Following the
occurrence and during the continuance of an Event of Default, such amounts shall
be deposited or credited irrespective of any right of setoff or counterclaim
arising in favor of Servicer (or any third party claiming through it) under any
other agreement or arrangement. Amounts on deposit in the Collection Account
shall be distributed as provided in Section 16(f).

 

(f) Income Payments.

 

(i) Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
(i) Seller shall deposit or cause to be deposited such Income into the
Collection Account no later than two (2) Business Days after receipt thereof,
and (ii) such Income shall be the property of Purchaser subject to subsections
16(f)(ii) and (iii) below. The Collection Account shall be subject to the terms
and conditions of the Collection Account Control Agreement.

 



- 49 -

 

 

(ii) Except as otherwise provided in Section 16(f)(iv), on the Monthly Payment
Date, Purchaser shall cause amounts deposited in the Collection Account to be
released to Seller, which amounts shall be applied by Seller to (A) reduce
outstanding Price Differential due and payable in respect of Purchased Assets
for which Purchaser has received the related Repurchase Price (other than Price
Differential) pursuant to Section 3(g) during the prior calendar month, (B) pay
all other Obligations then due and payable to Purchaser, and (C) release any
excess to Seller.

 

(iii) Notwithstanding anything herein or in the Collection Account Control
Agreement to the contrary, Purchaser shall in no event cause amounts deposited
in the Collection Account to be released to Seller to the extent that such
action would result in the creation of a Margin Deficit (unless prior thereto or
simultaneously therewith Seller cures such Margin Deficit in accordance with
Section 7), or if an Event of Default is then continuing. Further, if an uncured
Margin Deficit exists as of such Monthly Payment Date, Purchaser shall cause the
Bank to disburse the Income related to the Transaction for which the Margin
Deficit exists to Purchaser (up to the amount of such Margin Deficit), which
amounts shall be applied by Purchaser to reduce the related Repurchase Price.

 

(iv) If Successor Servicer takes delivery of such Mortgage Loans either under
the circumstances set forth in Section 16(i) or otherwise, all amounts deposited
in the Custodial Account shall be paid to Purchaser promptly upon such delivery.

 

(g) Reserved.

 

(h) Reserved.

 

(i) Servicer Termination. Purchaser, in its sole discretion, may terminate
Servicer’s rights and obligations as subservicer of the affected Mortgage Loans
and require Servicer to deliver the related Servicing Records to Purchaser or
its designee upon the occurrence of (i) an Event of Default or (ii) upon the
expiration of the Servicing Term as set forth in Section 16(b) by delivering
written notice to Seller requiring such termination. Such termination shall be
effective upon Servicer’s receipt of such written notice; provided, that
Servicer’s subservicing rights shall be terminated immediately upon the
occurrence of a Servicer Termination Event, regardless of whether notice of such
event shall have been given to or by Purchaser or Servicer. Upon any such
termination, all authority and power of Servicer respecting its rights to
subservice and duties under this Agreement relating thereto, shall pass to and
be vested in the successor servicer appointed by Purchaser (the “Successor
Servicer”) and Purchaser is hereby authorized and empowered to transfer such
rights to subservice the Mortgage Loans for such price and on such terms and
conditions as Purchaser shall reasonably determine. Servicer shall promptly take
such actions and furnish to Purchaser such documents that Purchaser deems
necessary or appropriate to enable Purchaser to enforce such Mortgage Loans and
shall perform all acts and take all actions so that the Mortgage Loans and all
files and documents relating to such Mortgage Loans held by Servicer, together
with all escrow amounts relating to such Mortgage Loans, are delivered to
Successor Servicer, including but not limited to preparing, executing and
delivering to the Successor Servicer any and all documents and other
instruments, placing in the Successor Servicer’s possession all Servicing
Records pertaining to such Mortgage Loans and doing or causing to be done, all
at Seller’s sole expense. To the extent that the approval of the Applicable
Agency is required for any such sale or transfer, Seller and Servicer shall
fully cooperate with Purchaser to obtain such approval. All amounts paid by any
purchaser of such rights to service or subservice the Mortgage Loans shall be
the Property of Purchaser. The subservicing rights required to be delivered to
Successor Servicer in accordance with this Section 16(i) shall be delivered free
of any servicing rights in favor of Seller or Servicer or any third party (other
than Purchaser) and free of any title, interest, lien, encumbrance or claim of
any kind of Seller or Servicer other than record title to the Mortgages relating
to the Mortgage Loans and the right and obligation to repurchase the Mortgage
Loans hereunder. No exercise by Purchaser of its rights under this Section 16(i)
shall relieve Seller or Servicer of responsibility or liability for any breach
of this Agreement.

 



- 50 -

 

 

17.EVENTS OF DEFAULT

 

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

 

(a) Seller fails to transfer the Purchased Assets to the applicable Purchaser on
the applicable Purchase Date (provided the Purchaser has tendered the related
Purchase Price) and such failure is not cured within one (1) Business Day;

 

(b) Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 7 or the last
sentence of Section 15 and such failure is not cured within one (1) Business
Day;

 

(c) Seller shall fail to (i) remit to Purchaser when due any payment required to
be made under the terms of this Agreement, any of the other Program Documents or
any other contracts or agreements delivered in connection herewith or therewith
and such failure is not cured within two (2) Business Days, or (ii) perform,
observe or comply with any material term, condition, covenant or agreement
contained in this Agreement or any of the other Program Documents (other than
the other “Events of Default” set forth in this Section 17) or any other
contracts or agreements delivered in connection herewith or therewith, and such
failure is not cured within the time period expressly provided for therein, or,
if no such cure period is provided, within three (3) Business Days of the
earlier of (x) Seller’s receipt of written notice from Purchaser or Custodian of
such breach or (y) the date on which Seller obtains notice or knowledge of the
facts giving rise to such breach;

 

(d) Any representation or warranty made by Seller, as the case may be, (or any
of Seller’s officers) in the Program Documents or in any other document,
contract or agreement delivered in connection therewith, shall have been
incorrect or untrue in any material respect when made or repeated or deemed by
the terms thereof to have been made or repeated (other than the representations
or warranties in Section 13(m) or Exhibit B which shall be considered solely for
the purpose of determining whether the related Purchased Asset is an Eligible
Mortgage Loan, unless (i) Seller shall have made any such representation or
warranty with the knowledge that it was materially false or misleading at the
time made or repeated or deemed to have been made or repeated, or (ii) any such
representation or warranty shall have been determined by Purchaser in its sole
discretion to be materially false or misleading on a regular basis); provided
however, that, if Seller discovers a breach of the representations and
warranties in Section 37 relating specifically to an Originator (other than
Seller) and promptly notifies Purchaser in writing, Seller may cure such breach
within three (3) Business Days by (i) repurchasing all affected Purchased Assets
involving such Originator, (ii) certifying to Purchaser that Seller shall not
request Purchaser to enter any additional Transaction with a Mortgage Loan
involving such Originator, and (iii) cooperating with any request from any of
Purchaser’s regulators.

 



- 51 -

 

 

(e) Seller, Guarantor, or any of their respective Affiliates or Subsidiaries
shall be in default under, or fail to perform as requested under, or shall
otherwise breach the material terms of any agreement relating to, in each case
beyond any applicable cure period, (i) any Indebtedness between (x) Seller or
any of its Affiliates, or Guarantor’s guarantee, and (y) any Purchaser or any of
Purchaser’s Affiliates (such amount in excess of $1,000,000), or (ii) any other
agreement relating to Indebtedness between Seller, Guarantor, or any of their
respective Affiliates or Subsidiaries on the one hand, and any Person, on the
other hand (such amount in excess of $10,000,000); or Seller, Guarantor or any
of their respective Affiliates or Subsidiaries shall be in default under, or
fail to perform as requested under, or shall otherwise breach, beyond any
applicable cure period, the terms of this Agreement or any other agreement
between Purchaser or any of its Affiliates or Subsidiaries and the Seller,
Guarantor or any of their respective Affiliates or Subsidiaries;

 

(f) Any Act of Insolvency of the Seller, Guarantor or any of their respective
Affiliates;

 

(g) Any final judgment or order for the payment of money in excess of $5,000,000
in the aggregate (to the extent that it is, in the reasonable determination of
Purchaser, uninsured and provided that any insurance or other credit posted in
connection with an appeal shall not be deemed insurance for these purposes)
shall be rendered against Guarantor or Seller or any of Seller’s or Guarantor’s
Affiliates by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or
provisions shall not be made for such discharge) satisfied, or bonded, or a stay
of execution thereof shall not be procured, within sixty (60) days from the date
of entry thereof and Seller, Guarantor, or any of Seller’s or Guarantor’s
Affiliates, as applicable, shall not, within said period of sixty (60) days, or
such longer period during which execution of the same shall have been stayed or
bonded, appeal therefrom and cause the execution thereof to be stayed during
such appeal;

 

(h) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority (i) shall have taken any action
to condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller, Guarantor, or any of Seller’s or
Guarantor’s Affiliates, or shall have taken any action to displace the
management of Seller, Guarantor, or any of Seller’s or Guarantor’s Affiliates or
to curtail its authority in the conduct of the business of Seller, Guarantor, or
any of Seller’s or Guarantor’s Affiliates, or (ii) takes any action in the
nature of enforcement to remove, limit or restrict the approval of Seller,
Guarantor, or any of Seller’s or Guarantor’s Affiliates as an issuer, Purchaser
or a seller/servicer of Mortgage Loans or securities backed thereby;

 

(i) Seller or Guarantor shall fail to comply with any of the applicable
financial covenants set forth in Section 14(g)(ii);

 



- 52 -

 

 

(j) Any Material Adverse Effect shall have occurred;

 

(k) This Agreement shall for any reason cease to create a valid first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets purported to be covered hereby;

 

(l) A Change in Control of Seller or Guarantor shall have occurred that has not
been approved by Agent;

 

(m) Purchaser or Agent shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of Seller, and such reasonable information
and/or responses shall not have been provided within ten (10) Business Days of
such request;

 

(n) A default by Seller or any of its Affiliates or Subsidiaries shall have
occurred and be continuing beyond the expiration of any applicable cure periods
under any material agreement (including, without limitation, the Program
Documents and the EPF Program Documents) or any other obligation entered into
between such Person and Purchaser or any of its Affiliates including the Loan
Agreement;

 

(o) The Seller ceases to be a member of MERS in good standing for any reason
(unless MERS is no longer acting in such capacity);

 

(p) Change of Servicer without consent of the Agent;

 

(q) A Servicer Termination Event shall have occurred; provided that no Event of
Default shall occur if, upon a Servicer Termination Event, a replacement
servicer reasonably acceptable to Purchaser (i) is identified to Purchaser
within thirty (30) days and (ii) replaces the Servicer within sixty (60) days of
such Servicer Termination Event;

 

(r) Guarantor’s publicly traded stock is delisted or otherwise involuntarily
removed from the New York Stock Exchange; or

 

(s) Guarantor’s failure to file Form 10-K or Form 10-Q within the time frame
required by the SEC, but in any case no later than 75 days after such period end
in the case of Form 10-K, and 40 days after such period end in the case of Form
10-Q.

 

18.REMEDIES

 

Upon the occurrence of (i) an Event of Default (other than that referred to in
Section 17(f)), the Purchaser, at its option, shall have the right to exercise
any or all of the following rights and remedies and (ii) an Event of Default
referred to in Section 17(f), the following rights and remedies shall
immediately and automatically take effect without any further action by any
Person.

 

(a) (i) The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). Seller’s Obligations hereunder to repurchase all Purchased Assets at
the Repurchase Price therefor on the Repurchase Date in such Transactions shall
thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by Purchaser and
applied to the aggregate Repurchase Prices and any other amounts owing by Seller
hereunder; Seller shall immediately deliver to Purchaser or its designee any and
all original papers, records and files relating to the Purchased Assets subject
to such Transaction then in its possession and/or control; and all right, title
and interest in and entitlement to such Purchased Assets and Servicing Rights
thereon shall become Property of Purchaser.

 



- 53 -

 

 

(ii) Purchaser may (A) sell, on or following the Business Day following the date
on which the Repurchase Price becomes due and payable pursuant to Section
18(a)(i) without notice or demand of any kind, at a public or private sale and
at such price or prices as Purchaser may reasonably deem satisfactory, any or
all or portions of the Purchased Assets on a servicing-released or
servicing-retained basis, as Purchaser may determine in its sole discretion
and/or (B) in its sole discretion elect, in lieu of selling all or a portion of
such Purchased Assets, to give Seller credit for such Purchased Assets
(including credit for the Servicing Rights in respect of sales on a
servicing-retained basis) in an amount equal to the Market Value of the
Purchased Assets against the aggregate unpaid Repurchase Price and any other
amounts owing by Seller hereunder. Seller shall remain liable to Purchaser for
any amounts that remain owing to Purchaser following a sale and/or credit under
the preceding sentence. The proceeds of any disposition of Purchased Assets
shall be applied first to the reasonable costs and expenses including but not
limited to legal fees incurred by Purchaser in connection with or as a result of
an Event of Default; second to costs of cover and/or related hedging
transactions; third to the aggregate Repurchase Prices; and fourth to all other
Obligations.

 

(iii) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Assets may not be liquid. In view of these characteristics of the Purchased
Assets, the parties agree that liquidation of a Transaction or the underlying
Purchased Assets does not require a public purchase or sale and that a good
faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Purchaser may elect the time and
manner of liquidating any Purchased Asset and nothing contained herein shall
obligate Purchaser to liquidate any Purchased Asset upon the occurrence of an
Event of Default or to liquidate all Purchased Assets in the same manner or on
the same Business Day or shall constitute a waiver of any right or remedy of
Purchaser. Notwithstanding the foregoing, the parties to this Agreement agree
that the Transactions have been entered into in consideration of and in reliance
upon the fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.

 

(iv) The Purchaser may terminate the Agreement.

 

(b) Seller hereby acknowledges, admits and agrees that Seller’s obligations
under this Agreement are recourse obligations of Seller. In addition to their
rights hereunder, Purchaser shall have the right to proceed against any of
Seller’s assets which may be in the possession of Purchaser, any of Purchaser’s
Affiliates or their designee (including the Custodian), including the right to
liquidate such assets and to set-off the proceeds against monies owed by Seller
to Purchaser pursuant to this Agreement. Purchaser may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Mortgage Loans and all other sums or obligations owed by Purchaser to Seller or
against all of Seller’s Obligations to Purchaser, or Seller’s obligations to
Purchaser under any other agreement between the parties, or otherwise, whether
or not such obligations are then due, without prejudice to Purchaser’s right to
recover any deficiency.

 



- 54 -

 

 

(c) Purchaser shall have the right to obtain physical possession of the Records
and all other files of Seller relating to the Purchased Assets and all documents
relating to the Purchased Assets which are then or may thereafter come into the
possession of Seller or any third party acting for Seller and Seller shall
deliver to Purchaser such assignments as Purchaser shall request.

 

(d) Purchaser shall have the right to direct all Persons servicing the Purchased
Assets to take such action with respect to the Purchased Assets as Purchaser
determines appropriate, including, without limitation, using its rights under a
power of attorney granted pursuant to Section 9(b) hereof.

 

(e) Purchaser shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets or any portion thereof, collect
the payments due with respect to the Purchased Assets or any portion thereof,
and do anything that Purchaser is authorized hereunder to do. Seller shall pay
all costs and expenses incurred by Purchaser in connection with the appointment
and activities of such receiver, and such shall be deemed part of the
Obligations hereunder.

 

(f) Purchaser may, at its option, enter into one or more hedging transactions
covering all or a portion of the Purchased Assets, and Seller shall be
responsible for all damages, judgments, costs and expenses of any kind which may
be imposed on, incurred by or asserted against Purchaser relating to or arising
out of such hedging transactions; including without limitation any losses
resulting from such hedging transactions, and such shall be deemed part of the
Obligations hereunder.

 

(g) In addition to all the rights and remedies specifically provided herein,
Purchaser shall have all other rights and remedies provided by applicable
federal, state, foreign and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.

 

Except as otherwise expressly provided in this Agreement, Purchaser shall have
the right to exercise any of their rights and/or remedies without presentment,
demand, protest or further notice of any kind, other than as expressly set forth
herein, all of which are hereby expressly waived by Seller.

 



- 55 -

 

 

Purchaser may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Purchaser to enforce
its rights by judicial process. Seller also waives, to the extent permitted by
law, any defense Seller might otherwise have to the Obligations, or any guaranty
thereof, arising from use of nonjudicial process, enforcement and sale of all or
any portion of the Purchased Assets or from any other election of remedies.
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

 

Seller shall cause all sums received by it with respect to the Purchased Assets
to be deposited promptly upon receipt thereof but in no event later than
twenty-four (24) hours thereafter. Seller shall be liable to Purchaser for the
amount of all losses, costs and/or expenses (plus interest thereon at a rate
equal to the Default Rate) which Purchaser may sustain or incur in connection
with hedging transactions relating to the Purchased Assets, conduit advances and
payments for mortgage insurance.

 

19.DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

No failure on the part of Purchaser to exercise, and no delay by Purchaser in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Purchaser of any right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All rights and remedies of
Purchaser provided for herein are cumulative and in addition to any and all
other rights and remedies provided by law, the Program Documents and the other
instruments and agreements contemplated hereby and thereby, and are not
conditional or contingent on any attempt by Purchaser to exercise any of its
rights under any other related document. Purchaser may exercise at any time
after the occurrence of an Event of Default one or more remedies permitted
hereunder, as it so desires, and may thereafter at any time and from time to
time exercise any other remedy or remedies permitted hereunder.

 

20.USE OF EMPLOYEE PLAN ASSETS

 

No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.

 

21.INDEMNITY

 

(a) Seller agrees to indemnify and hold harmless Purchaser, Agent and their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party as the same is incurred within thirty (30) days following
receipt of an invoice therefor) any and all claims, damages, losses,
liabilities, taxes, increased costs and all other expenses including reasonable
out-of-pocket expenses (including, without limitation, reasonable fees and
expenses of outside counsel and audit and due diligence fees) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including without
limitation, in connection with) (i) any investigation, litigation or other
proceeding (whether or not such Indemnified Party is a party thereto) relating
to, resulting from or arising out of any of the Program Documents and all other
documents related thereto, any breach by Seller of any representation or
warranty or covenant in this Agreement or any other Program Document, and all
actions taken pursuant thereto, (ii) the Transactions, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition, or any indemnity payable under the
servicing agreement or other servicing arrangement, (iii) the actual or alleged
presence of hazardous materials on any Property or any environmental action
relating in any way to any Property, (iv) the actual or alleged violation of any
federal, state, municipal or local predatory lending laws, (v) notwithstanding
anything herein to the contrary, a breach of any of Seller’s representations and
warranties found in Section 37(b) or (c), regardless of whether Seller cures
such breach or (vi) the reduction of the Principal Balance due to a cram down or
similar action authorized by any bankruptcy proceeding or other case arising out
of or relating to any petition under the Bankruptcy Code, in each case, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted directly from such Indemnified Party’s gross negligence or willful
misconduct or is the result of a claim made by Seller against the Indemnified
Party, and Seller is ultimately the successful party in any resulting litigation
or arbitration. Seller hereby agrees not to assert any claim against Purchaser
or any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Program Documents, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated thereby.
THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES,
WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 



- 56 -

 

 

(b) If Seller fails to pay when due any costs, expenses or other amounts payable
by it under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of Seller
by Purchaser, in its sole discretion and Seller shall remain liable for any such
payments by Purchaser and such amounts shall be deemed part of the Obligations
hereunder. No such payment by Purchaser shall be deemed a waiver of any of
Purchaser’s rights under the Program Documents.

 

(c) Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 21
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Purchaser against full
payment therefor.

 

22.WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Purchaser or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that they may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.

 



- 57 -

 

 

23.REIMBURSEMENT; SET-OFF

 

(a) Seller agrees to pay on demand all reasonable out-of-pocket costs and
expenses of Purchaser in connection with the initial and subsequent negotiation,
modification, renewal and amendment of the Program Documents (including, without
limitation, (A) all collateral review and UCC search and filing fees and
expenses and (B) the reasonable fees and expenses of outside counsel for
Purchaser with respect to advising Purchaser as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement and any other Program Document, with respect to
negotiations with Seller or with other creditors of Seller arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto). Notwithstanding the foregoing,
and for the avoidance of doubt, Seller shall be responsible for 100% of the
Purchaser’s legal fees associated with the initial preparation of the Program
Documents up to the first $100,000 (the “Fee Cap”). Seller agrees to pay on
demand, with interest at the Default Rate to the extent that an Event of Default
has occurred, all costs and expenses, including without limitation, reasonable
attorneys’ fees and disbursements (and fees and disbursements of Purchaser’s
outside counsel) expended or incurred by Purchaser and/or Custodian in
connection with the modification, renewal, amendment and enforcement (including
any waivers) of the Program Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including legal action,
required or permitted to be taken by Purchaser (without duplication to
Purchaser) and/or Custodian pursuant thereto or by refinancing or restructuring
in the nature of a “workout.” Further, Seller agrees to pay, with interest at
the Default Rate to the extent that an Event of Default has occurred, all costs
and expenses, including without limitation, reasonable attorneys’ fees and
disbursements (and fees and disbursements of Purchaser’s outside counsel)
expended or incurred by Purchaser in connection with (a) the rendering of legal
advice as to Purchaser’s rights, remedies and obligations under any of the
Program Documents, (b) the collection of any sum which becomes due to Purchaser
under any Program Document, (c) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (d) the protection,
preservation or enforcement of any rights of Purchaser. For the purposes of this
Section 23(a), attorneys’ fees shall include, without limitation, fees incurred
in connection with the following: (1) discovery; (2) any motion, proceeding or
other activity of any kind in connection with a bankruptcy proceeding or case
arising out of or relating to any petition under Title 11 of the United States
Code, as the same shall be in effect from time to time, or any similar law; (3)
garnishment, levy, and debtor and third party examinations; and (4)
post-judgment motions and proceedings of any kind, including without limitation
any activity taken to collect or enforce any judgment. Any and all of the
foregoing amounts referred to in this Section 23(a) shall be deemed a part of
the Obligations hereunder. Without prejudice to the survival of any other
agreement of Seller hereunder, the covenants and obligations of Seller contained
in this Section 23(a) shall survive the payment in full of the Repurchase Price
and all other amounts payable hereunder and delivery of the Purchased Assets by
Purchaser against full payment therefor.

 



- 58 -

 

 

(b) In addition to any rights and remedies of Purchaser hereunder and at law,
Purchaser and its Affiliates shall have the right, without prior notice to
Seller, any such notice being expressly waived by Seller to the extent permitted
by applicable law, upon any amount becoming due and payable (whether at the
stated maturity, by acceleration or otherwise) by Seller hereunder or under any
other agreement (including, without limitation, the Mortgage Loan Participation
Purchase and Sale Agreement) entered into between Seller or any of its
Affiliates on the one hand, and Purchaser or any of its Affiliates on the other
hand, to set-off and appropriate and apply against such amount any and all
Property and deposits (general or special, time or demand, provisional or
final), in any currency, or any other credits, indebtedness or claims, in any
currency, or any other collateral (in the case of collateral not in the form of
cash or such other marketable or negotiable form, by selling such collateral in
a recognized market therefor or as otherwise permitted by law or as may be in
accordance with custom, usage or trade practice), in each case, whether direct
or indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Purchaser or any Affiliate thereof to or for the credit or the account
of Seller of any of its Affiliates. Purchaser may also set-off cash and all
other sums or obligations owed by Purchaser or its Affiliates to Seller or its
Affiliates (whether under this Agreement or under any other agreement between
the parties (including, without limitation, the Mortgage Loan Participation
Purchase and Sale Agreement) or between Seller or any of its Affiliates, on the
one hand, and Purchaser or any of its Affiliates, on the other) against all of
Seller’s obligations to Purchaser or its Affiliates (whether under this
Agreement or under any other agreement (including, without limitation, the
Mortgage Loan Participation Purchase and Sale Agreement) between the parties or
between Seller or any of its Affiliates, on the one hand, and Purchaser or any
of its Affiliates, on the other), whether or not such obligations are then due.
The exercise of any such right of set-off shall be without prejudice to
Purchaser’s or its Affiliate’s right to recover any deficiency. Purchaser agrees
to promptly notify Seller after any such set-off and application made by
Purchaser; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

24.FURTHER ASSURANCES

 

Seller agrees to do such further acts and things and to execute and deliver to
Purchaser or Agent such additional assignments, acknowledgments, agreements,
powers and instruments as are reasonably required by Purchaser or Agent to carry
into effect the intent and purposes of this Agreement, to perfect the interests
of Purchaser in the Purchased Assets or to better assure and confirm unto
Purchaser its rights, powers and remedies hereunder.

 

25.ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

 

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Mortgage Loans, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.

 

26.TERMINATION

 

This Agreement shall remain in effect until the Termination Date. However, no
such termination shall affect Seller’s outstanding obligations to Purchaser at
the time of such termination. Seller’s obligations to indemnify Purchaser
pursuant to this Agreement and the other Program Documents shall survive the
termination hereof.

 



- 59 -

 

 

27.REHYPOTHECATION; ASSIGNMENT

 

(a) Purchaser may, in its sole election, and without the consent of the Seller
engage in repurchase transactions with the Purchased Assets or otherwise pledge,
hypothecate, assign, transfer or otherwise convey the Purchased Assets with a
counterparty of Purchaser’s choice, in all cases subject to Purchaser’s
obligation to reconvey the Purchased Assets (and not substitutes therefor) on
the Repurchase Date, all at no cost to the Seller. In the event Purchaser
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Purchaser shall
have the right to assign to Purchaser’s counterparty any of the applicable
representations or warranties in Exhibit B to this Agreement and the remedies
for breach thereof, as they relate to the Purchased Assets that are subject to
such repurchase transaction.

 

(b) The Program Documents and the Seller’s rights and obligations thereunder are
not assignable by Seller without the prior written consent of Purchaser. Any
Person into which Seller may be merged or consolidated, or any corporation
resulting from any merger, conversion or consolidation to which Seller shall be
a party, or any Person succeeding to the business of Seller, shall be the
successor of Seller hereunder, without the execution or filing of any paper or
any further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. Without any requirement for further consent of the
Seller and at no cost or expense to the Seller, each of Purchaser and Agent may,
in its sole election, assign or participate all or a portion of its rights and
obligations under this Agreement and the Program Documents with a counterparty
of Purchaser’s or Agent’s choice. Purchaser or Agent shall notify Seller of any
such assignment and participation and shall maintain, for review by Seller upon
written request, a register of assignees and participants and a copy of any
executed assignment and acceptance by Purchaser or Agent and assignee
(“Assignment and Acceptance”), specifying the percentage or portion of such
rights and obligations assigned. The Seller agrees that, for any such permitted
assignment, Seller will cooperate with the prompt execution and delivery of
documents reasonably necessary for such assignment process to the extent that
Seller incurs no cost or expense that is not paid by the Purchaser or Agent, as
applicable. Upon such assignment, (a) such assignee shall be a party hereto and
to each Program Document to the extent of the percentage or portion set forth in
the Assignment and Acceptance, and shall succeed to the applicable rights and
obligations of Purchaser or Agent hereunder, and (b) Purchaser or Agent shall,
to the extent that such rights and obligations have been so assigned by it to
either (i) an Affiliate of Purchaser or Agent which assumes the obligations of
Purchaser or Agent hereunder or (ii) to another Person which assumes the
obligations of Purchaser or Agent hereunder, be released from their obligations
hereunder accruing thereafter and under the Program Documents.

 

(c) Purchaser and Agent may distribute to any prospective assignee, participant
or pledgee any document or other information delivered to Purchaser by Seller
subject to the confidentiality restrictions contained in Section 35 hereof;
accordingly, such prospective assignee, participant or pledgee shall be required
to agree to confidentiality provisions similar to those set forth in Section 35.

 



- 60 -

 

 

28.AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller, Purchaser and Agent, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

29.SEVERABILITY

 

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

30.BINDING EFFECT; GOVERNING LAW

 

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns. This Agreement and any claim,
controversy or dispute arising under or related to or in connection with this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

31.WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

 

SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR
PROCEEDING. SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO,
NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS. SELLER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND
COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY
ANOTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER
SPECIFIED IN THIS SECTION 31 AND TO SUCH PARTY’S ADDRESS SPECIFIED IN SECTION 34
OR SUCH OTHER ADDRESS AS SUCH PARTY SHALL HAVE PROVIDED IN WRITING TO THE OTHER
PARTIES HERETO. NOTHING IN THIS SECTION 31 SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

 



- 61 -

 

 

32.SINGLE AGREEMENT

 

Seller, Purchaser and Agent acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, Purchaser and Agent each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfers in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

 

33.INTENT

 

Seller, Purchaser and Agent recognize that each of the Transactions and this
Agreement is a “repurchase agreement” as that term is defined in Section 101 of
the Bankruptcy Code, and a “securities contract” as that term is defined in
Section 741 of the Bankruptcy Code, or a “qualified financial contract” as that
term is defined in the Federal Deposit Insurance Act, as applicable, and a
“master netting agreement” as that term is defined in Section 101 of the
Bankruptcy Code.

 

It is understood that Purchaser’s right to liquidate, the Purchased Assets and
terminate and accelerate the Transactions and this Agreement or to exercise any
other remedies pursuant to Section 18 hereof is a contractual right to
liquidate, terminate and accelerate the Transactions under a repurchase
agreement, a securities contract, a master netting agreement, and a qualified
financial contract as described in Sections 559, 555 and 561 of the Bankruptcy
Code and Section 1821(e)(8)(A)(i) of the Federal Deposit Insurance Act, as
applicable, and a contractual right to offset under a master netting agreement
and across contracts, as described in Section 561 of the Bankruptcy Code. It is
understood that Seller’s right to accelerate the Repurchase Date with respect to
the Purchased Assets and any Transaction hereunder pursuant to Section 18 hereof
is a contractual right to liquidate, terminate and accelerate the Transactions
under a repurchase agreement, a securities contract, a master netting agreement,
and a qualified financial contract as described in Sections 559, 555 and 561 of
the Bankruptcy Code and Section 1821(e)(8)(A)(i) of the Federal Deposit
Insurance Act, as applicable.

 



- 62 -

 

 

The parties hereby intend that any provisions hereof or in any other document,
agreement or instrument that is related in any way to the servicing of the
individual Mortgage Loans shall be deemed “related to” this Agreement within the
meaning of Sections 101(38A)(A) and 101(47)(A)(v) of the Bankruptcy Code and
part of the “contract” as such term is used in Section 741 of the Bankruptcy
Code.

 

34.NOTICES AND OTHER COMMUNICATIONS

 

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided that notices of Events of
Default and exercise of remedies or under Sections 6 or 18 shall be sent via
overnight mail and by electronic transmission. Any such notice shall be sent to
a party at the address, electronic mail or facsimile transmission number set
forth below:

 

if to Seller: PennyMac Corp.  

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Telephone: (805) 330-6059/ (818) 746-2877

E-mail: pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com

    if to Purchaser:

Barclays Bank PLC – Mortgage Finance

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Joseph O’Doherty

Telephone: (212) 412-5517

Facsimile: (212) 412-7333

E-mail: Joseph.o’doherty@barclays.com

      With copies to:      

Barclays Bank PLC – Legal Department

745 Seventh Avenue, 20th Floor

New York, New York 10019

Telephone: (212) 412-1494

Facsimile: (212) 412-1288

     

Barclays Capital – Operations

700 Prides Crossing

Newark, Delaware 19713

Attention: Brian Kevil

Telephone: (302) 286-1951

Facsimile: (646) 845-6464

Email: brian.kevil@barclays.com

 



- 63 -

 

 

if to Agent:

Barclays Bank PLC – Mortgage Finance

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Ellen Kiernan

Telephone: (212) 412-7990

Facsimile: (212) 412-7333

E-mail: ellen.kiernan@barclays.com

      With copies to:      

Barclays Bank PLC – Legal Department

745 Seventh Avenue, 20th Floor

New York, New York 10019

Telephone: (212) 412-1494

Facsimile: (212) 412-1288

     

Barclays Capital – Operations

700 Prides Crossing

Newark, Delaware 19713

Attention: Brian Kevil

Telephone: (302) 286-1951

Facsimile: (646) 845-6464

Email: brian.kevil@barclays.com

    if to Guarantor:

PennyMac Mortgage Investment Trust

6101 Condor Drive

Moorpark, CA 93021

Attention: Pamela Marsh/Kevin Chamberlain

Telephone: (805) 330-6059/ (818) 746-2877

E-mail: pamela.marsh@pnmac.com; kevin.chamberlain@pnmac.com



 

or to such other address, e-mail address or facsimile number as either party may
notify to the others in writing from time to time.

 



- 64 -

 

 

35.CONFIDENTIALITY

 

Seller, Purchaser and Agent each hereby acknowledge and agree that all written
or computer-readable information provided by one party to the other in
connection with the Program Documents or the Transactions contemplated thereby,
including without limitation, Seller’s Mortgagor information in the possession
of Purchaser (the “Confidential Terms”) shall be kept confidential and shall not
be divulged to any party without the prior written consent of such other party
except for (i) disclosure to Seller’s direct and indirect parent companies,
directors, attorneys, agents or accountants, provided that such attorneys or
accountants likewise agree to be bound by this covenant of confidentiality, or
are otherwise subject to confidentiality restrictions or (ii) with prior (if
feasible) written notice to Purchaser, disclosure required by law, rule,
regulation or order of a court or other regulatory body or (iii) with prior (if
feasible) written notice to Purchaser, disclosure to any approved hedge
counterparty to the extent necessary to obtain any Hedge Instrument hereunder or
(iv) with prior (if feasible) written notice to Purchaser, any disclosures or
filing required under Securities and Exchange Commission (“SEC”) or state
securities’ laws; provided that in the case of clause (iv), Seller shall not
file the Pricing Side Letter. Notwithstanding anything herein to the contrary,
except as reasonably necessary to comply with applicable securities laws, each
party (and each employee, representative, or other agent of each party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing or future party (or
any Affiliate of such party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement.

 

36.DUE DILIGENCE

 

Purchaser, Agent, Verification Agent or any of their respective agents,
representatives or permitted assigns shall have the right, upon reasonable prior
notice and during normal business hours, to conduct inspection and perform
continuing due diligence reviews of (x) Seller and Guarantor and their
respective financial condition and performance of their obligations under the
Program Documents, including the right to gain reasonable access to any
significant officers (including the CEO, CFO, President, Treasurer and any other
officers deemed by the Purchaser to be crucial to the business relating to this
Agreement) and (y) the Servicing File and the Purchased Assets. Seller agrees
promptly to provide Purchaser, Verification Agent, Agent and their respective
agents with access to, copies of and extracts from any and all documents,
records, agreements, instruments or information (including, without limitation,
any of the foregoing in computer data banks and computer software systems)
relating to Seller’s and Guarantor’s respective business, operations, servicing,
financial condition, performance of their obligations under the Program
Documents, the documents contained in the Servicing Files or the Purchased
Assets or assets proposed to be sold hereunder in the possession, or under the
control, of Seller. In addition, Seller shall also make available to Purchaser,
Agent and/or Verification Agent, upon reasonable prior notice and during normal
business hours, a knowledgeable financial or accounting officer of Seller for
the purpose of answering questions respecting any of the foregoing. Without
limiting the generality of the foregoing, Seller acknowledges that Purchaser
shall enter into transactions with Seller based solely upon the information
provided by Seller to Purchaser, Agent and/or Verification Agent and the
representations, warranties and covenants contained herein, and that Purchaser
and/or Agent, at its option, shall have the right at any time to conduct itself
or through its agents, or require Seller to conduct quality reviews and
underwriting compliance reviews of the individual Mortgage Loans at the expense
of Seller. Any such diligence conducted by Purchaser, Agent and/or Verification
Agent shall not reduce or limit the Seller’s representations, warranties and
covenants set forth herein. Seller agrees to reimburse Purchaser, Agent and/or
Verification Agent for all reasonable out-of-pocket due diligence costs and
expenses incurred pursuant to this Section 36.

 



- 65 -

 

 

37.USA PATRIOT ACT; OFAC AND ANTI-TERRORISM

 

Seller hereby represents and warrants to Purchaser and Agent, and shall on and
as of the Purchase Date for any Transaction and on and as of each date
thereafter through and including the related Repurchase Date be deemed to
represent and warrant to Purchaser and Agent that:

 

(a) Each of Purchaser and Agent hereby notifies the Seller that pursuant to the
requirements of the USA PATRIOT Improvement and Reauthorization Act, Title III
of Pub. L. 109-177 (signed into law March 9, 2009) (the “Act”), it is required
to obtain, verify, and record information that identifies the Seller, which
information includes the name and address of the Seller and other information
that will allow each of Purchaser and Agent, as applicable, to identify the
Seller in accordance with the Act.

 

(b) (i) Neither the Seller, nor the Parent Company nor any Originator is named
on the list of Specifically Designated Nationals maintained by OFAC or any
similar list issued by OFAC (collectively, the “OFAC Lists”); (ii) no Person on
the OFAC Lists owns a 50% or greater interest in, directly or indirectly, or
otherwise controls, the Seller or the Parent Company; and (iii) to the best of
the knowledge of the Seller, none of the Purchaser or Agent is precluded, under
the laws and regulations administered by OFAC, from entering into this Agreement
or any transactions pursuant to this Agreement with the Seller due to the
ownership or control by any person or entity of stocks, shares, bonds,
debentures, notes, drafts or other securities or obligations of the Seller.

 

(c) (i) The Seller will not conduct business with or engage in any transaction
with any Obligor that the Seller knows or should reasonably be expected to know
that (x) is named on any of the OFAC Lists or (y) 50% or greater of the equity
interests in such Obligor are owned by a Person named on any OFAC List; (ii) if
the Seller obtains actual knowledge or should reasonably be expected to know
that any Obligor is named on any of the OFAC Lists or that any Person named on
an OFAC List owns a 50% or greater interest in an Obligor, the Seller will give
prompt written notice to the Purchaser and Agent of such fact or facts; and
(iii) the Seller will (x) comply at all times with the requirements of the
Economic and Trade Sanctions and Anti-Terrorism Laws applicable to any
transactions, dealings or other actions relating to this Agreement, except to
the extent such non-compliance does not result in a violation of applicable law
by any of the Purchaser or Agent and (y) will, upon the Purchaser’s or Agent’s
reasonable request from time to time during the term of this Agreement, deliver
a certification confirming its compliance with the covenants set forth in this
Section 37.

 

38.GUARANTY

 

(a) Subject to Section 38(h) below, Guarantor hereby unconditionally and
irrevocably guarantees to Purchaser the prompt payment of the Guaranteed
Obligations in full when due (whether at the stated maturity, by acceleration or
otherwise). Any such payment shall be made at such place and in the same
currency as such relevant Guaranteed Obligation is payable. This guaranty is a
guaranty of payment and not solely of collection and is a continuing guaranty
and shall apply to all Guaranteed Obligations whenever arising.

 



- 66 -

 

 

(b) The obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement, or any other agreement or instrument referred to herein, to
the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. Guarantor agrees that this
guaranty may be enforced by Purchaser without the necessity at any time of
resorting to or exhausting any security or collateral and without the necessity
at any time of having recourse to this Agreement or any other Program Document
or any collateral, if any, hereafter securing the Guaranteed Obligations or
otherwise and Guarantor hereby waives the right to require Purchaser to proceed
against any other Person or to require the Purchaser to pursue any other remedy
or enforce any other right. Guarantor further agrees that nothing contained
herein shall prevent Purchaser from suing in any jurisdiction on this Agreement
or any other Program Document or foreclosing its security interest in or Lien on
any collateral, if any, securing the Guaranteed Obligations or from exercising
any other rights available to it under this Agreement or any instrument of
security, if any, and the exercise of any of the aforesaid rights and the
completion of any foreclosure proceedings shall not constitute a discharge of
Guarantor’s obligations hereunder; it being the purpose and intent of Guarantor
that its obligations hereunder shall be absolute, independent and unconditional
under any and all circumstances. Neither Guarantor’s obligations under this
guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by reason of the application of the
laws of any foreign jurisdiction. Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations and
notice of or proof of reliance of by Purchaser upon this guaranty or acceptance
of this guaranty. The Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this guaranty. All dealings
between Seller and Guarantor, on the one hand, and Purchaser, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon this guaranty.

 

(c) Guarantor agrees that (a) all or any part of the security which hereafter
may be held for the Guaranteed Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Purchaser shall not have
any obligation to protect, perfect, secure or insure any such security interests
or Liens which hereafter may be held, if any, for the Guaranteed Obligations or
the properties subject thereto; (c) the time or place of payment of the
Guaranteed Obligations may be changed or extended, in whole or in part, to a
time certain or otherwise, and may be renewed, increased or accelerated, in
whole or in part; (d) Seller and any other party liable for payment under this
Agreement may be granted indulgences generally; (e) any of the provisions of
this Agreement or any other Program Document may be modified, amended or waived;
and (f) any deposit balance for the credit of Seller or any other party liable
for the payment of the Guaranteed Obligations or liable upon any security
therefor may be released, in whole or in part, at, before or after the stated,
extended or accelerated maturity of the Guaranteed Obligations, all without
notice to or further assent by Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.

 

(d) Guarantor expressly waives to the fullest extent permitted by Applicable
Law: (a) notice of acceptance of this guaranty by the Purchaser and of all
transfers of funds to Seller by Purchaser; (b) presentment and demand for
payment or performance of any of the Guaranteed Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Guaranteed Obligations or with respect to any
security therefor; (d) notice of Purchaser obtaining, amending, substituting
for, releasing, waiving or modifying any Lien, if any, hereafter securing the
Guaranteed Obligations, or Purchaser’s subordinating, compromising, discharging
or releasing such Liens, if any; (e) all other notices to which Seller might
otherwise be entitled in connection with the guaranty evidenced by this Section
38; and (f) demand for payment under this guaranty.

 



- 67 -

 

 

(e) The obligations of Guarantor under this Section 38 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Guarantor agrees that it will indemnify Purchaser on demand for all reasonable
and documented costs and out-of-pocket expenses (including, without limitation,
reasonable and documented fees and expenses of counsel) incurred by Purchaser in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

(f) Guarantor agrees that, as between Guarantor, on the one hand, and Purchaser,
on the other hand, the Guaranteed Obligations may be declared to be forthwith
due and payable as provided in Section 18 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 18)
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing such Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or such Guaranteed Obligations being deemed to have
become automatically due and payable), such Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Guarantor.

 

(g) Guarantor hereby agrees that until the payment and satisfaction in full of
all Guaranteed Obligations and the expiration and termination of the this
Agreement it shall not exercise any right or remedy arising by reason of any
performance by it of its guarantee in Section 38(a), whether by subrogation or
otherwise, against Seller or any security for any of the Guaranteed Obligations.

 

(h) Notwithstanding any provision to the contrary contained herein, to the
extent the obligations of Guarantor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
Applicable Law relating to fraudulent conveyances or transfers) then the
obligations of Guarantor hereunder shall be limited to the maximum amount that
is permissible under Applicable Law (as now or hereinafter in effect).

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 



- 68 -

 

 

IN WITNESS WHEREOF, Seller, Agent and Purchaser have caused their names to be
signed to this Master Repurchase Agreement by their respective officers
thereunto duly authorized as of the date first above written.

 



 

PENNYMAC CORP.,
as Seller

       
By: /s/ Pamela Marsh   Name: Pamela Marsh   Title: Executive Vice President,
Treasurer                           BARCLAYS BANK PLC, as Purchaser and Agent  
             
By: /s/ Ellen Kiernan   Name: Ellen Kiernan   Title: Director                  
       

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

       
By: /s/ Pamela Marsh   Name: Pamela Marsh   Title: Executive Vice President,
Treasurer                          

PENNYMAC LOAN SERVICES, LLC, as Servicer

       
By: /s/ Pamela Marsh   Name: Pamela Marsh   Title: Executive Vice President,
Treasurer

 

 

 

Signature Page to Master Repurchase Agreement




 

  

EXHIBIT A

 

CERTIFICATION

 

I, _______________________, _______________________ of PennyMac Corp. (the
“Seller”), in accordance with that certain Master Repurchase Agreement
(“Agreement”), dated as of September 14, 2015, by and among Barclays Bank PLC,
Seller, PennyMac Mortgage Investment Trust and PennyMac Loan Services, LLC do
hereby certify that:

 

(i)To the best of my knowledge, no Default or Event of Default has occurred and
is continuing;

 

(ii)Attached hereto as Schedule One is a schedule of any financial covenants
that are more restrictive to Seller and/or Guarantor or more favorable to
Purchaser that the Seller and/or Guarantor is subject to under any agreement
(other than this Agreement), and a calculation which demonstrates compliance
with each such financial covenant;

 

(iii)Seller and Guarantor have complied with each of the applicable covenants
set forth in Section 14(g)(ii), as evidenced by the worksheet attached hereto as
Schedule Two;

 

(iv)Attached hereto as Attachment A is the Servicer’s HUD Compare Report, which
is the report entitled “Neighborhood Watch Early Warning System – Single Lender
– Originator by Institution” and found at https://entp.hud.gov/sfnw/public/.
Such report shall be generated using the following criteria: Mortgagee
Selections: “Originator by Institution;” Delinquent Choices: “Seriously
Delinquent;” and 2 Year Performance Period: “Data as of [END OF MOST RECENT
PRIOR MONTH].” and

 

(v)The Servicer’s HUD tier ranking as of the end of [insert immediately
preceding month] is _______________.

 

[Signature Page Follows]

 

 

 



A - 1

 

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

 

IN WITNESS WHEREOF, I have signed this certificate.

 

Date: _____________ , 20[      ]

 

 

[_____________]



By:_________________________
Name:
Title:

 

 

[SEAL]

 

I, ________________________, ___________________ of Seller, do hereby certify
that _____________________ is the duly elected or appointed, qualified and
acting __________________of Seller, and the signature set forth above is the
genuine signature of such officer on the date hereof.

 

 

 

 



A - 2

 

 

SCHEDULE ONE TO EXHIBIT A

 

OTHER FINANCIAL COVENANTS

 

 

 

 

 

 

 

 

 

 

 



A - 3

 

 

SCHEDULE TWO TO EXHIBIT A

 

FINANCIAL COVENANTS WORKSHEET

 

 

 

 

 

 

 

 

 

 

A - 4

 

 

EXHIBIT B

 

REPRESENTATIONS AND WARRANTIES

with respect to Mortgage Loans

 

Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to such terms in the Master Repurchase Agreement dated as of September
14, 2015 (the “Agreement”), by and among Barclays Bank PLC, (“Purchaser” or
“Agent”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment Trust
(“Guarantor”) and PennyMac Loan Services, LLC (“Servicer”). Seller hereby
represents and warrants to the Purchaser and Agent that, for each Mortgage Loan
as of the related Purchase Date and the related Repurchase Date and on each date
that such Mortgage Loan is subject to a Transaction:

 

(a) All information provided to Purchaser by Seller, including, without
limitation, the information set forth in the Seller Mortgage Loan Schedule, with
respect to the Mortgage Loan is true and correct in all material respects;

 

(b) Such Mortgage Loan is an Eligible Mortgage Loan;

 

(c) Such Mortgage Loan was owned solely by Seller, is not subject to any lien,
claim or encumbrance not otherwise released in connection with the related
Transaction, including, without limitation, any such interest pursuant to a loan
or credit agreement for warehousing mortgage loans, and was originated or
acquired by Seller from an Originator, underwritten and serviced in Strict
Compliance (in respect of Fannie Mae Mortgage Loans, Freddie Mac Mortgage Loans
or Ginnie Mae Mortgage Loans) or the Purchaser’s underwriting guidelines (in
respect of Jumbo Mortgage Loans), and has at all times remained in compliance
with all applicable law and regulations, including without limitation the
Federal Truth-in-Lending Act, the Real Estate Settlement Procedures Act,
regulations issued pursuant to any of the aforesaid, and, in respect of Fannie
Mae Mortgage Loans, Freddie Mac Mortgage Loans or Ginnie Mae Mortgage Loans, all
rules, requirements, guidelines and announcements of each Agency, and, as
applicable, the FHA and VA, as the same may be amended from time to time;

 

(d) The improvements on the land securing such Mortgage Loan are and will be
kept insured at all times by responsible insurance companies reasonably
acceptable to Purchaser and the Applicable Agency against fire and extended
coverage hazards under policies, binders or certificates of insurance with a
standard mortgagee clause in favor of Seller and its assigns, providing that
such policy may not be canceled without prior notice to Seller. Any proceeds of
such insurance shall be held in trust for the benefit of Purchaser. The scope
and amount of such insurance shall satisfy the rules, requirements, guidelines
and announcements of the Applicable Agency, and shall in all cases be at least
equal to the lesser of (A) the principal amount of such Mortgage Loan or (B) the
maximum amount permitted by applicable law, and shall not be subject to
reduction below such amount through the operation of a coinsurance, reduced rate
contribution or similar clause;

 



B- 1

 

 

(e) Each Mortgage is a valid first lien on the Mortgaged Property and is covered
by an attorney’s opinion of title acceptable to the Applicable Agency or by a
policy of title insurance on a standard ALTA or similar lender’s form in favor
of Seller and its assigns, subject only to exceptions permitted by the
applicable Agency Program. Seller shall hold for the benefit of Purchaser such
policy of title insurance, and, upon request of Purchaser, shall immediately
deliver such policy to Purchaser or to the Custodian on behalf of Purchaser;

 

(f) Such Mortgage Loan (other than a Jumbo Mortgage Loan) is either (i) eligible
to be insured by the FHA under the National Housing Act or guaranteed by the VA
under the Servicemen’s Readjustment Act of 1944 or (ii) with respect to Fannie
Mae Mortgage Loans and Freddie Mac Mortgage Loans, is otherwise eligible to be
insured or guaranteed in accordance with the requirements of the applicable
Agency Program and, in either case, such Mortgage Loan is not subject to any
defect that would prevent recovery in full or in part against the FHA, VA or
other insurer or guarantor, as the case may be;

 

(g) A mortgage identification number (“MIN”) has been assigned by MERS and such
MIN is accurately provided on the Seller Mortgage Loan Schedule. Either the
Mortgage is in favor of MERS or an Assignment of Mortgage to MERS has been duly
and properly recorded or sent for recording;

 

(h) Seller has not received any notice of liens or legal actions with respect to
such Mortgage Loan and no such notices have been electronically posted by MERS;

 

(i) Each Mortgage Loan (other than a Jumbo Mortgage Loan) is eligible for sale
to the Applicable Agency and fully complies with all of the terms and
conditions, including any covenants, representations and warranties, in the
applicable Agency Guide and eligible for securitization by and/or sale to Fannie
Mae, Freddie Mac or eligible for inclusion in a Ginnie Mae MBS pool;

 

(j) There are no restrictions, contractual or governmental, which would impair
the ability of Seller from servicing the Mortgage Loans;

 

(k) The original Mortgage in respect of each Mortgage Loan has been sent for
recordation in the appropriate public recording office in the applicable
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the applicable Mortgagor;

 

(l) The Mortgagor is one or more natural persons and/or trustees for an Illinois
land trust or a trustee under a “living trust” and such “living trust” is in
compliance with Applicable Agency guidelines for such trusts;

 

(m) Reserved;

 

(n) No predatory, abusive or deceptive lending practices, including but not
limited to, the extension of credit to a Mortgagor without regard for the
Mortgagor’s ability to repay the Mortgage Loan and the extension of credit to a
Mortgagor which has no tangible net benefit to the Mortgagor, were employed in
connection with the origination of the Mortgage Loan. Such Mortgage Loan is in
compliance with the anti predatory lending eligibility for purchase requirements
of the Fannie Mae Guide;

 



B- 2

 

 

(o) On the Origination Date the related Mortgagor’s FICO Score was equal to or
greater than 600 (for this purpose, it being acknowledged that the related
Mortgagor shall be deemed to have a FICO Score of zero where no FICO Score is
available) unless it is a part of (i) an FHA and VA streamlined program for
which a current FICO Score is not required for credit purposes or (ii) the U.S.
Department of the Treasury’s Home Affordable Refinance Program;

 

(p) If such Mortgage Loan was pledged to another warehouse, credit, repurchase
or other financing facility immediately prior to the related Purchase Date, then
(i) such pledge has been released immediately prior to, or concurrently with,
the related Purchase Date hereunder and (ii) Purchaser has received a Warehouse
Lender’s Release Letter in respect of such Mortgage Loan;

 

(q) Such Mortgage Loan has not been released from the possession of the
Custodian under Section 5 of the Custodial and Disbursement Agreement to Seller
or its bailee for a period in excess of fifteen (15) calendar days (or if such
fifteenth day is not a Business Day, the next succeeding Business Day) or such
earlier time period as indicated on the related Request for Release of
Documents, unless such Mortgage Loan has been released pursuant to an Attorney
Bailee Letter;

 

(r) Reserved;

 

(s) Reserved;

 

(t) Such Mortgage Loan is a MERS Designated Mortgage Loan;

 

(u) No Mortgage Loan:

 

(A) that is a First Mortgage Loan insured by the FHA or guaranteed by the VA
(other than a HARP Mortgage Loan), has a Loan-to-Value Ratio on First Mortgage
Loans over 97.5% in the case of the FHA and the VA,

 

(B) that is any other Mortgage Loan (other than a HARP Mortgage Loan or a
Mortgage Loan originated as part of an FHA or VA streamlined program, or a
“Streamline Loan”) has a Loan-to-Value Ratio over 95%; provided that up to 1% of
the Mortgage Loans subject to this Agreement (other than a HARP Mortgage Loan or
Streamline Loan) may have a Loan-to-Value Ratio that exceed 95%, but are equal
to or less than 97%,

 

(C) that is a Streamline Loan program has a Loan-to-Value Ratio more than that
permitted under such streamlined program; provided, that Streamline Loans that
require compliance with representations and warranties include an Agency waiver
for any exceptions, and

 

(D) that is a HARP Mortgage Loan has a Loan-to-Value Ratio other than that
permitted under the U.S. Department of the Treasury’s Home Affordable Refinance
Program.

 

(v) With respect to each Mortgage Loan that is a Wet-Ink Mortgage Loan, the
Settlement Agent has been instructed in writing by Seller to hold the related
Mortgage File as agent and bailee for Purchaser or Agent and to promptly forward
such Mortgage File in accordance with the provisions of the Custodial and
Disbursement Agreement and the Closing Protection Letter (if applicable);

 



B- 3

 

 

(w) No Mortgage Loan shall be a Mortgage Loan of a loan type deemed an
unacceptable risk for any reason at the Purchaser’s discretion;

 

(x) Each Mortgage Loan has been fully disbursed and is secured by a first lien
on an underlying property as a “closed-end” Mortgage Loan with no further
disbursements required by any party;

 

(y) The Loan-to-Value Ratio for each Jumbo Mortgage Loan is within the limits
set forth in Purchaser’s underwriting guidelines attached hereto as Exhibit J,
as the same may be amended, supplemented or otherwise modified from time to
time;

 

(z) The Mortgage Loan is not secured by property located in (a) a state where
the Seller is not licensed as a lender/mortgage banker or otherwise exempt from
any licensing requirement, or (b) a state that the Purchaser determines to be
unacceptable;

 

(aa) The Mortgage Loan has not been converted to an ownership interest in real
property through foreclosure or deed-in-lieu of foreclosure;

 

(bb) The Mortgage Loan relates to Mortgaged Property that consists of (i) a
detached single family dwelling, (ii) a two-to-four family dwelling, (iii) a
one-family dwelling unit in a Freddie Mac eligible condominium project, (iv) a
townhouse, or (v) a detached single family dwelling in a planned unit
development none of which is a cooperative or commercial property; and is not
related to Mortgaged Property that consists of (a) mixed use properties, (b) log
homes, (c) earthen homes, (d) underground homes, (e) mobile homes or
manufactured housing units (whether or not secured by real property), (f) any
dwelling situated on more than ten acres of property or (h) any dwelling
situated on a leasehold estate;

 

(cc) Such Mortgage Loan is not a Restricted Mortgage Loan;

 

(dd) The related Mortgagor in respect of such Mortgage Loan shall not have been
thirty (30) or more days delinquent with respect to any Monthly Payment relating
to such Mortgage Loan at any time during the twenty four (24) month period prior
to the related Purchase Date;

 

(ee) Reserved; and

 

(ff) The related Mortgagor in respect of such Mortgage Loan shall have made its
first scheduled Monthly Payment when it was due (inclusive of any applicable
grace period), unless such time frame has not occurred yet.

 

 

 

 



B- 4

 

 

EXHIBIT C

 

FORM Of TRANSACTION NOTICE

 

[insert date]

 

Barclays Bank PLC

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Ellen Kiernan

 

Re:Master Repurchase Agreement, dated as of September 14, 2015, by and among
Barclays Bank PLC (“Purchaser” and “Agent”), PennyMac Corp. (“Seller”), PennyMac
Mortgage Investment Trust (“Guarantor”) and PennyMac Loan Services, LLC
(“Servicer”)

 

Ladies/Gentlemen:

 

Reference is made to the above-referenced Master Repurchase Agreement (the
“Repurchase Agreement”; capitalized terms used but not otherwise defined herein
shall have the meaning given them in the Repurchase Agreement).

 

In accordance with Section 3(c) of the Repurchase Agreement, the undersigned
Seller hereby requests, and the Purchaser, agrees to enter into a Transaction
with us, in connection with our delivery of Eligible Mortgage Loans and all
related Servicing Rights, on ____________________ [insert requested Purchase
Date] (the “Purchase Date”), in connection with which we shall sell to you such
Eligible Mortgage Loans on the Seller Mortgage Loan Schedule attached hereto.
The Principal Balance of the Eligible Mortgage Loans is $________ and the
Purchase Price shall be ______ [insert applicable Purchase Price]. The Purchaser
shall transfer to the Seller an amount equal to $ _______ [insert amount which
represents the Purchase Price net of any related Structuring Fee or any other
fees then due and payable by Seller to Purchaser pursuant to the Agreement].
Seller agrees to repurchase such Purchased Asset on the Repurchase Date(s) at
the Repurchase Price(s) set forth in the spreadsheet attached hereto as
Schedule 1.

 

The Eligible Mortgage Loans have the characteristics on the electronic file or
computer tape or disc delivered by Seller to Purchaser with respect thereto in
connection with this Transaction Notice.

 

The Seller hereby certifies, as of such Purchase Date, that:

 

(1) no Default or Event of Default has occurred and is continuing on the date
hereof (or to the extent existing, shall be cured after giving effect to such
Transaction) nor will occur after giving effect to such Transaction as a result
of such Transaction;

 

(2) each of the representations and warranties made by the Seller in or pursuant
to the Program Documents is true and correct in all material respects on and as
of such date as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

 



C - 1

 

 

(3) the Seller is in compliance with all governmental licenses and
authorizations and are qualified to do business and are in good standing in all
required jurisdictions, except as would not be reasonably likely to have a
Material Adverse Effect;

 

(4) Seller has all requisite Approvals; and

 

(5) the Seller has satisfied all applicable conditions precedent in Sections
10(a) and (b) of the Repurchase Agreement and all other requirements of the
Program Documents.

 

The undersigned duly authorized officer of Seller further represents and
warrants that (1) (a) with respect to the Eligible Mortgage Loans subject to the
Transaction requested herein that are not Wet-Ink Mortgage Loans, the documents
constituting the Mortgage Files (as defined in the Custodial and Disbursement
Agreement) and (b) with respect to Eligible Mortgage Loans that are Wet-Ink
Mortgage Loans, the Transaction Notice and the Seller Mortgage Loan Schedule, in
each case as more specifically identified on the Seller Mortgage Loan Schedule
delivered to the Purchaser and the Custodian in connection herewith (the
“Receipted Assets”), have been or are hereby submitted to Custodian and such
required documents are to be held by the Custodian for the Purchaser, (2) all
other documents related to such Receipted Assets (including, but not limited to,
mortgages, insurance policies, loan applications and appraisals) have been or
will be created and held by Seller for Purchaser, (3) all documents related to
such Receipted Assets withdrawn from Custodian shall be held by Seller for
Purchaser, and (4) upon Purchaser’s wiring of the Purchase Price pursuant to
Section 3(b) of the Repurchase Agreement, Purchaser will have agreed to the
terms of the Transaction as set forth herein and purchased the Receipted Assets
from the Seller.

 

Seller hereby represents and warrants that (x) the Receipted Assets have a
Principal Balance as of the date hereof of $__________ and (y) the number of
Receipted Assets is ______.

 

 

Very truly yours,

 

 

 

[_____________]

 

 

 

By: _______________________________________
Name:
Title:

 

 

 



C - 2

 

 

SCHEDULE 1 TO TRANSACTION NOTICE

 

LIST OF REPURCHASE PRICES AND REPURCHASE DATES

 

 

 

 

[SEE ATTACHMENT]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



C - 3

 

 

EXHIBIT D

 

FORM OF GOODBYE LETTER

 

«Primary_Borrower» [_______] [__], 20[ ]

«Mailing_address_line_1»

«Mail_city», «Mail_state» «Mail_zip»

 

RE: Transfer of Mortgage Loan Servicing   Mortgage Loan «Account_number»

 

Dear Customer:

 

[SELLER] is the present servicer of your mortgage loan. Effective [Date] the
servicing of your mortgage will be transferred to _______. This transfer does
not affect the terms and conditions of your mortgage, other than those directly
related to servicing. Because of the change in servicer, we are required to
provide you with this disclosure.

 

[SELLER] cannot accept any payments received after [Date]. Effective [Date], all
payments are to be made to __________. Any payments received by [SELLER] after
[Date] will be forwarded to _________________. ___________________ will be
contacting you shortly with payment instructions. Please make future payments
to:

 

________________________

      Attn: ___________

      [Address]

 

If you currently make payments by an automatic checking or savings account
deduction, that service will discontinue effective with the transfer date. After
the servicing transfer, you may request this service from _____________.

 

In [Date], you will receive a statement from [SELLER] reflecting the amount, if
any, of the interest and taxes paid on your behalf in 20[ ]. A similar statement
will be sent __________________ for the period beginning [Date] through
year-end. Both statements must be added together for income tax purposes.

 

If you have any questions concerning your account through [Date], you should
continue to contact [SELLER] , at <Seller’s Phone Number>, <HOURS OF OPERATION>.
Questions after the transfer date should be directed to
___________________Customer Service Department at 1-800-_____________, Monday –
Friday, 7 a.m. – 7 p.m. EST.

 

Sincerely,

 

Loan Servicing Department

[SELLER]

 



D - 1

 

 

NOTICE OF ASSIGNMENT, SALE OR TRANSFER

 

OF SERVICING RIGHTS

 

You are hereby notified that the servicing of your mortgage loan, that is the
right to collect payments from you, is being assigned, sold or transferred.

 

The assignment, sale or transfer of the servicing of the mortgage loan does not
affect any term or condition of the mortgage instruments, other than the terms
directly related to the servicing of your loan.

 

Except in limited circumstances, the law requires that your present servicer
send you a notice at least 15 days before the effective date, or at closing.
Your new servicer must also send you this notice no later than 15 days after
this effective date.

 

This notification is a requirement of Section 6 of the Real Estate Settlement
Procedures Act (RESPA) (12 U.S.C. 2605). You should also be aware of the
following information, which is set out in more detail in Section 6 of RESPA (12
U.S.C. 2605).

 

During the 60 day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer before its due date
may not be treated by the new loan servicer as late, and a late fee may not be
imposed upon you.

 

Section 6 of RESPA (12 U.S.C. 2605) gives you certain consumer rights. If you
send a “qualified written request” to your loan servicer concerning the
servicing of your loan, your servicer must provide you with a written
acknowledgement within 20 Business Days of receipt of your request. A “qualified
written request” is written correspondence, other than notice on a payment
coupon or other payment medium supplied by the servicer, which includes your
name and account number and your reasons for the request. If you want to send a
“qualified written request” regarding the servicing of your loan, it must be
sent to this address:

___________________

[Address]

 

No later than 60 Business Days after receiving your request, your servicer must
make any appropriate corrections to your account, and must provide you with a
written clarification regarding any dispute. During this 60 Business Day period,
your servicer may not provide information to a consumer reporting agency
concerning any overdue payment related to such period or qualified written
request. However, this does not prevent the servicer from initiating foreclosure
if proper grounds exist under the mortgage documents.

 

A Business Day is any day excluding legal public holidays (State or federal),
Saturday and Sunday.

 

Section 6 of RESPA also provides for damages and costs for individuals or
classes of individuals, in circumstances where servicers are shown to have
violated the requirements of that Section. You should seek legal advice if you
believe your rights have been violated.

 



D - 2

 

 

MIRANDA DISCLOSURE – For your protection, please be advised that we are
attempting to collect a debt and any information obtained will be used for that
purpose. Calls will be monitored and recorded for quality assurance purposes. If
you do not wish for your call to be recorded please notify the customer service
associate when calling.

 

BANKRUPTCY INSTRUCTION – Attention to any customer in Bankruptcy or who has
received a bankruptcy discharge of this debt. Please be advised that this letter
constitutes neither a demand for payment of the captioned debt nor a notice of
personal liability to any recipient hereof who might have received a discharge
of such debt in accordance with applicable bankruptcy laws or who might be
subject to the automatic stay of Section 362 of the United States Bankruptcy
Code. However, it may be a notice of possible enforcement of our lien against
the collateral property, which has not been discharged in your bankruptcy.

 

 

 

 

 

 

 

 



D - 3

 

 

 

EXHIBIT E

 

FORM OF WAREHOUSE LENDER’S RELEASE

 

(Date)

 

Barclays Bank PLC – Mortgage Finance

745 Seventh Avenue, 4th Floor

New York, New York 10019

Attention: Joseph O’Doherty

 

Barclays Bank PLC – Legal Department

745 Seventh Avenue, 20th Floor

New York, New York 10019

Attention: General Counsel

 

Barclays Capital – Operations

700 Prides Crossing

Newark, Delaware 19713

Attention: Brian Kevil

 

PennyMac Corp.

6101 Condor Drive

Moorpark, CA 93021

Attention: Brian Stack

 

 

Re: Certain Assets Identified on Schedule A hereto and owned by PennyMac Corp.

 

Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Master Repurchase Agreement, dated as of September
14, 2015 (the “Repurchase Agreement”), among Barclays Bank PLC, PennyMac Corp,
PennyMac Mortgage Investment Trust and PennyMac Loan Services, LLC.

 

The undersigned hereby releases all right, interest, lien or claim of any kind
with respect to the mortgage loans described in the attached Schedule A, such
release to be effective automatically without any further action by any party
upon receipt in the account identified below in immediately available funds of
$__________________, representing a loan count of _________, and unpaid
principal balance of ______________in accordance with the following wire
instructions:

 

[                                    ]

Very truly yours,




[WAREHOUSE LENDER]

By: ____________________________________
Name:
Title:

 

 

 

 



E - 1

 

 

 

[Schedule A to exhibit E – List of Assets to be Released]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E - 2

 

 

EXHIBIT F

 

LIST OF APPROVED MEMBERS OF THE MORTGAGE BACKED SECURITIES DIVISION OF THE FIXED
INCOME CLEARING CORPORATION

 

Jefferies & Company, Inc.

Fannie Mae

Freddie Mac

Citigroup Global Markets Inc.

The Bank of New York Mellon

Barclays Capital, Inc.

Cantor Fitzgerald & Co.

JPMorgan Chase Bank, National Association

RBS Securities Inc.

Daiwa Capital Markets America Inc.

UBS Securities LLC

Morgan Stanley & Co. LLC

Nomura Securities International, Inc.

 

 

 

 

 

 

 

 

 

 



F - 1

 

 

EXHIBIT G

 

form of CLOSING PROTECTION LETTER

 

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G - 1

 

 

EXHIBIT H

 

form of SELLER mortgage loan schedule

 

 

[to be provided by barclays]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H - 1

 

 

EXHIBIT I

 

RESERVED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



I - 1

 

 

EXHIBIT J

 

SELLER’S UNDERWRITING GUIDELINES

 

TO BE PROVIDED BY SELLER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



J - 1

 